EXECUTION VERSION

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of October 10, 2008

by and among

CHUGACH ELECTRIC ASSOCIATION, INC.

The LENDERS Party Hereto,

and

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
as Administrative Agent and as Syndication Agent



--------------------------------------------------------------------------------

$300,000,000



--------------------------------------------------------------------------------

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
KEYBANK NATIONAL ASSOCIATION,
Joint Lead Arrangers

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

1

 

Section 1.01

 

Defined Terms

 

1

Section 1.02

 

Terms Generally

 

21

Section 1.03

 

Accounting Terms; GAAP

 

21

Section 1.04

 

Classification of Loans and Borrowings

 

21

 

 

 

 

 

ARTICLE II

 

THE CREDITS

 

21

 

 

 

 

 

Section 2.01

 

The Commitments

 

21

Section 2.02

 

Loans and Borrowings

 

22

Section 2.03

 

Requests for Borrowings

 

22

Section 2.04

 

[Reserved]

 

23

Section 2.05

 

Funding of Borrowings

 

23

Section 2.06

 

Interest Elections

 

24

Section 2.07

 

Termination and Reduction of the Commitments

 

25

Section 2.08

 

Repayment of Loans; Evidence of Debt

 

26

Section 2.09

 

Prepayment of Loans

 

27

Section 2.10

 

Fees

 

27

Section 2.11

 

Interest

 

28

Section 2.12

 

Alternate Rate of Interest

 

29

Section 2.13

 

Increased Costs; Illegality

 

29

Section 2.14

 

Break Funding Payments

 

30

Section 2.15

 

Taxes

 

31

Section 2.16

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

32

Section 2.17

 

Mitigation Obligations; Replacement of Lenders

 

34

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

34

 

 

 

 

 

Section 3.01

 

Organization; Powers

 

34

Section 3.02

 

Authorization; Enforceability; Ranking

 

35

Section 3.03

 

Governmental Approvals; No Conflicts

 

35

Section 3.04

 

Financial Condition

 

35

Section 3,05

 

Properties; Insurance

 

35

Section 3.06

 

Litigation, Actions, Suits and Proceedings

 

36

Section 3.07

 

Environmental Matters

 

36

Section 3.08

 

Compliance with Laws and Agreements

 

36

Section 3.09

 

Investment and Holding Company Status; Etc

 

36

Section 3.10

 

Taxes

 

37

Section 3.11

 

ERISA

 

37

Section 3.12

 

Disclosure

 

37

Section 3.13

 

Margin Stock

 

37

Section 3.14

 

Indebtedness and Liens

 

37

Section 3.15

 

Subsidiaries

 

38

Section 3.16

 

Solvency

 

38

Section 3.17

 

Wholesale Power Contracts

 

38

Section 3.18

 

Indenture Compliance

 

38

i

--------------------------------------------------------------------------------




 

 

 

 

 

Section 3.19

 

Labor Disputes; Natural Disasters

 

38

 

 

 

 

 

ARTICLE IV

 

CONDITIONS

 

38

 

 

 

 

 

Section 4.01

 

Effective Date

 

38

Section 4.02

 

Each Credit Event

 

41

 

 

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

41

 

 

 

 

 

Section 5.01

 

Financial Statements and Other Information

 

41

Section 5.02

 

Notices of Material Events

 

43

Section 5.03

 

Existence; Conduct of Business

 

44

Section 5.04

 

Payment of Obligations (including Taxes)

 

44

Section 5.05

 

Maintenance of Properties; Insurance

 

44

Section 5.06

 

Books and Records; Inspection Rights

 

45

Section 5.07

 

Compliance with Laws and Agreements

 

45

Section 5.08

 

Use of Proceeds

 

45

Section 5.09

 

Identification of Parties

 

45

Section 5.10

 

Ranking

 

46

Section 5.11

 

Maintenance of Credit Ratings

 

46

 

 

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS; FINANCIAL COVENANTS

 

46

 

 

 

 

 

Section 6.01

 

Indebtedness

 

46

Section 6.02

 

Security Interests

 

47

Section 6.03

 

Fundamental Changes; No Subsidiaries

 

47

Section 6.04

 

Lines of Business

 

47

Section 6.05

 

Investments

 

47

Section 6.06

 

Transactions with Affiliates

 

48

Section 6.07

 

Restrictive Agreements

 

48

Section 6.08

 

Certain Financial Covenants

 

48

Section 6.09

 

Certain Documents; Accounting Changes

 

49

 

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

 

49

 

 

 

 

 

Section 7.01

 

Events of Default

 

49

Section 7.02

 

Remedies

 

52

 

 

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

52

Section 8.01

 

Appointment

 

52

Section 8.02

 

Administrative Agent in its Individual Capacity

 

52

Section 8.03

 

Exculpatory Provisions

 

53

Section 8.04

 

Notice of Default

 

53

Section 8.05

 

Reliance by the Administrative Agent

 

53

Section 8.06

 

Delegation of Duties

 

53

Section 8.07

 

Successor Administrative Agent

 

54

Section 8.08

 

Non-Reliance on Administrative Agent and other Lenders

 

54

Section 8.09

 

Loan Document Amendments

 

54

Section 8.10

 

Indemnification

 

54

ii

--------------------------------------------------------------------------------




 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

55

 

 

 

 

 

Section 9.01

 

Notices

 

55

Section 9.02

 

Waivers; Amendments

 

56

Section 9.03

 

Expenses; Indemnity; Damage Waiver

 

57

Section 9.04

 

Successors and Assigns

 

59

Section 9.05

 

Survival

 

62

Section 9.06

 

Counterparts; Integration; Effectiveness

 

62

Section 9.07

 

Severability

 

62

Section 9.08

 

Right of Setoff

 

62

Section 9.09

 

Governing Law; Jurisdiction; Etc

 

63

Section 9.10

 

WAIVER OF JURY TRIAL

 

63

Section 9.11

 

Headings

 

64

Section 9.12

 

Treatment of Certain Information; Confidentiality

 

64

Section 9.13

 

USA PATRIOT Act

 

65

Section 9.14

 

Transaction Titles

 

65


 

 

Schedules:

 

Schedule I

Lenders’ Commitments

Schedule 3.14(a)

Existing Indebtedness

Schedule 3.14(b)

Existing Liens

Schedule 3.15

Jointly-Owned Assets

Schedule 3.17

Wholesale Power Contracts

Schedule 6.05(a)

Investments

Schedule 6.07

Restrictive Agreements

 

 

Exhibits:

 

Exhibit A

Form of Assignment and Assumption Agreement

Exhibit B- 1

Form of Initial Borrowing Request

Exhibit B-2

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Note

Exhibit E

Form of Solvency Certificate

Exhibit F

Form of Legal Opinion of Borrower’s Counsel

Exhibit G

Form of Compliance Certificate

iii

--------------------------------------------------------------------------------




                    CREDIT AGREEMENT dated as of October 10, 2008 (this
“Agreement”), by and among CHUGACH ELECTRIC ASSOCIATION, INC., a corporation
organized and existing under the laws of the State of Alaska (the “Borrower”);
the LENDERS party hereto, and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a cooperative association existing under the laws of the District
of Columbia (“CFC”), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

                    The Borrower has requested that the Lenders (as hereinafter
defined) make loans and extend credit to it in an aggregate principal or face
amount not exceeding $300,000,000 at any one time outstanding. The Lenders are
prepared to extend such credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

                    Section 1.01 Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

                    “ABR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans constituting such Borrowing, are
bearing interest at a rate determined by reference to the Alternate Base Rate.

                    “Accounting Requirements” means the requirements of the
Uniform System of Accounts as prescribed by FERC; provided, however, that if the
Borrower is not specifically required by FERC to employ such system of accounts
prescribed by FERC or FERC does not prescribe a system of accounts applicable to
the Borrower, then “Accounting Requirements” means the requirements of the
systems of accounts prescribed by any regulatory authority having jurisdiction
over the Borrower or, in the absence thereof, the requirements of generally
accepted accounting principles applicable to similar entities conducting
business similar to that of the Borrower. Generally accepted accounting
principles refers to a common set of accounting standards and procedures that
are either promulgated by an authoritative accounting rulemaking body or
accepted as appropriate due to wide-spread application in the United States.

                    “Adjusted LIBO Rate” means, for the Interest Period for any
LIBO Borrowing, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

                    “Administrative Agent” has the meaning assigned to such term
in the introductory paragraph hereof.

                    “Administrative Agent Fee” has the meaning assigned to such
term in Section 2.10(b).

                    “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

--------------------------------------------------------------------------------




                    “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” of any specified Person means the power to direct the management and
policies of such specified Person, directly or indirectly, whether through the
ownership of voting securities or membership interests, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

                    “Agreement” has the meaning assigned to such term in the
introductory paragraph hereto.

                    “Alternate Base Rate” means, for any day, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate for such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, as the case may
be.

                    “Applicable Margin” shall mean, for Tranche A LIBO
Borrowings and Tranche B LIBO Borrowings, the basis points per annum set forth
below opposite the Borrower’s applicable issuer credit rating from S&P, senior
unsecured long-term debt rating from Moody’s and long-term senior debt rating
from Fitch, as applicable, in the column labeled “Applicable Margin for Tranche
A LIBO Borrowings” and “Applicable Margin for Tranche B LIBO Borrowings”, as
applicable; provided that the Applicable Margin shall be equal to the respective
basis points so determined plus twenty (20) basis points per annum for any day
on which Utilization exceeds 50% (it being understood that if any Loans remain
outstanding following the Commitment Termination Date, Utilization shall be
deemed to be 100%); provided, further, that if the Borrower’s issuer credit
rating from S&P, senior unsecured long-term debt rating from Moody’s or
long-term senior debt rating from Fitch are different, the following rules shall
apply: (a) if two of the credit ratings fall within the same category, that
rating shall apply, and (b) if all of the ratings fall within different
categories, the midpoint rating between the highest and the lowest ratings shall
apply; provided, however, that if the Borrower is not rated by any of the rating
agencies specified below, or is rated by only one of the rating agencies
specified below (without prejudice to the requirements of Section 5.11),
Applicable Margin shall be determined by the lowest senior unsecured debt credit
rating category specified below.

 

 

 

 

 

 

 

 

 

 

 

 

 

Moody’s

 

S&P

 

Fitch

 

Applicable
Margin for
Tranche A
LIBO
Borrowings

 

Applicable
Margin for
Tranche B
LIBO
Borrowings

 

Tranche A
Facility Fee

 

Tranche B
Facility Fee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

> A1

 

> A+

 

> A+

 

37.5

 

40.0

 

12.5

 

10.0

A2

 

A

 

A

 

40.0

 

42.5

 

15

 

12.5

A3

 

A-

 

A-

 

42.5

 

45.0

 

17.5

 

15

Baal

 

BBB+

 

BBB+

 

45.0

 

52.5

 

20.0

 

17.5

Baa2

 

BBB

 

BBB

 

52.5

 

57.5

 

22.5

 

22.5

< Baa3

 

< BBB-

 

< BBB-

 

82.5

 

80

 

27.5

 

25

2

--------------------------------------------------------------------------------




                    “Applicable Percentage” means, with respect to any Lender,
the percentage of the aggregate Tranche A Commitments and Tranche B Commitments
of all Lenders represented by such Lender’s Tranche A Commitment and Tranche B
Commitment, as applicable. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments pursuant to Section 9.04.

                    “Approved Fund” means, with respect to any Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

                    “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

                    “Authorizations” means the governmental and third party
consents, approvals, authorizations, actions, notices and filings necessary in
connection with the conduct of the Borrower’s business and the consummation of
the Transactions.

                    “Availability Period” means the period from and including
the Effective Date to, but excluding, the earlier of the Commitment Termination
Date and the date of termination of the Commitments prior to the Commitment
Termination Date pursuant to Section 2.07(b), ARTICLE VII or otherwise.

                    “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

                    “Board of Directors” means the board of directors of the
Borrower or any duly authorized committee of such board.

                    “Borrower” has the meaning assigned to such term in the
introductory paragraph hereto.

                    “Borrowing” means (a) all ABR Loans made, converted or
continued on the same date or (b) all LIBO Loans that have the same Interest
Period. Each Borrowing shall be allocated between Tranche A Loans and Tranche B
Loans in the manner set forth in Section 2.02(a) and such Tranche A Loans and
Tranche B Loans shall constitute a single Borrowing for all purposes hereof.

                    “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03, substantially in the form of Exhibit
B-l or Exhibit B-2 hereto, as applicable.

                    “Business Day” means any day (a) that is not a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to remain closed and (b) if such day relates to a borrowing of,
a payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a LIBO Borrowing, or to a
notice by the Borrower with respect to any such borrowing, payment, prepayment,
continuation,

3

--------------------------------------------------------------------------------




conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

                    “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

                    “Casualty Event” means, with respect to any property of any
Person, any loss of or damage to, or any condemnation or other taking (whether
by eminent domain or otherwise) of, such property for which such Person or any
of its Subsidiaries receives insurance proceeds, or proceeds of a condemnation
award or other compensation.

                    “CERCLA” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.

                    “CFC” has the meaning assigned to such term in the
introductory paragraph hereof.

                    “CFC Capital Term Certificates” means capital term
certificates, or book entry form of account, evidencing the Borrower’s required
purchase of equity in CFC in connection with any existing or future credit
facilities provided or to be provided by CFC.

                    “Change in Control” means, with respect to the Borrower,
failure to be a member-owned cooperative corporation.

                    “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

                    “CIM” means the Borrower’s Confidential Information
Memorandum, dated August 20, 2008 relating to the Transactions.

                    “CoBank Equity Interests” means Investments in voting stock
of CoBank, ACB acquired by the Borrower pursuant to 12 U.S.C. §2130 (2003) in
connection with the Loans by CoBank, ACB hereunder.

                    “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                    “Commitment” means with respect to each Lender, the
commitment of such Lender to make or otherwise fund any Tranche A Loan or
Tranche B Loan, expressed, respectively, as a Revolving Tranche A Credit
Exposure or a Revolving Tranche B Credit Exposure hereunder. The initial amount
of each Lender’s Commitment shall be the sum of such Lender’s Tranche A
Commitment and Tranche B Commitment, as applicable, that is set forth on
Schedule I or in the

4

--------------------------------------------------------------------------------




applicable Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 or ARTICLE VII, and (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04.
The aggregate amount of all the Lenders’ Commitments as of the Effective Date is
$300,000,000 (i.e., Three Hundred Million Dollars).

                    “Commitment Termination Date” means the third anniversary of
the Effective Date; provided that if such date is not a Business Day, the
Commitment Termination Date shall be the immediately preceding Business Day.

                    “Consolidated Margins and Equities” means an amount
constituting the total margins and equities of the Borrower determined in
accordance with Accounting Requirements.

                    “Credit Enhancement” means, with respect to any Obligation,
the provision of an insurance policy, letter of credit, surety bond or any other
undertaking, whereby the provider thereof becomes unconditionally obligated to
pay when due, to the extent not paid by the Borrower or otherwise, the principal
of an interest on such Obligation or on another obligation the payment on which
is (i) secured by such Obligation or (ii) credited against the principal and
interest due on such Obligation.

                    “Credit Enhancer” means any Person that, pursuant to the
Indenture or a Supplemental Indenture, is designated as a Credit Enhancer and
which provides Credit Enhancement.

                    “Credit Extension” has the meaning set forth in Section
4.02.

                    “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

                    “Defeasance Securities” means and includes any of the
following securities, if and to the extent the same are not subject to
redemption or call prior to maturity by anyone other than the holder thereof and
are at the time legal for investment of the Borrower’s funds:

                    (a)          any bonds or other obligations which as to
principal and interest constitute direct obligations of, or are unconditionally
guaranteed by, the United States of America;

                    (b)          any bonds or other obligations of any state of
the United States of America or of any agency, instrumentality or local
governmental unit of any such state (i) which are not callable prior to
maturity, or which have been duly called for redemption by the obligor on a date
or dates specified and as to which irrevocable instructions have been given to a
trustee in respect of such bonds or other obligations by the obligor to give due
notice of such redemption on such date or dates, which date or dates shall be
also specified in such instructions, (ii) which are secured as to principal and
interest and redemption premium, if any, by a fund consisting only of cash or
bonds or other obligations of the character described in clause (a) above which
fund may be applied only to the payment of such principal of and interest and
redemption premium, if any, on such bonds or other obligations on the maturity
date or dates thereof or the redemption date or dates specified in the
irrevocable instructions referred to in subclause (i) of this clause (b), as

5

--------------------------------------------------------------------------------




appropriate, (iii) as to which the principal of and interest on the bonds and
obligations of the character described in clause (a) above on deposit in such
fund along with any cash on deposit in such fund are sufficient to pay principal
of and interest and redemption premium, if any, on the bonds or other
obligations described in this clause (b) on the maturity date or dates thereof
or on the redemption date or dates specified in the irrevocable instructions
referred to in subclause (i) of this clause (b), as appropriate, and (iv) which
at the time of their purchase hereunder are rated “AAA” by S&P and, if rated by
Moody’s, are rated “Aaa” by such agency; and

                    (c)          any certificates or any other evidences of an
ownership interest in obligations or in specified portions thereof (which may
consist of specified portions of the interest thereon) of the character
described in paragraph (a) or (b) above.

                    “Dollars” or “$” refers to lawful money of the United States
of America.

                    “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02).

                    “Eligible Assignee” means (a) any Affiliate or Approved Fund
of a Lender, (b) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of $500,000,000,
(c) a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000, (d) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development or a political
subdivision of any such country, and having total assets in excess of
$500,000,000, (e) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) which
is engaged in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business, and having total assets in excess of
$100,000,000, and (f) any other Person (other than the Borrower or an Affiliate
of the Borrower) approved by the Borrower, such approval not to be unreasonably
withheld (provided that no such approval by the Borrower shall be required while
a Default or an Event of Default has occurred and is continuing) and the
Administrative Agent.

                    “Environmental Claim” means any written or oral notice,
claim, demand, actions or causes of action, assessments, complaints, directives,
citations, information requests issued by government authority, legal
proceedings, orders, notices of potential responsibility, losses, damages
(including, without limitation, diminution in value), liabilities, sanctions,
costs and expenses (including, without limitation, interest, penalties and
attorneys’ and experts’ fees and disbursements) (collectively, a “Claim”)
pursuant to Environmental Laws, including but not limited to, Claims based on,
arising out of or otherwise relating to: (i) the Remediation, presence or
Release of, or exposure to, Hazardous Materials or other environmental
conditions at, on, under, above, from, or about any Real Property or any real
properties formerly owned, leased or operated by the Borrower or any of its
predecessors or Affiliates; (ii) the off-site Release, treatment,
transportation, storage or disposal of Hazardous Materials originating from the
Borrower’s assets, properties or business; (iii) any violations of Environmental
Laws by the Borrower prior to the Effective Date, including reasonable
expenditures necessary to cause the Borrower to be in compliance with or resolve
violations of Environmental Laws.

6

--------------------------------------------------------------------------------




                    “Environmental Laws” means all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, judicial rulings,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, now or thereafter in effect, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
or Release of any Hazardous Material or noise control, or the protection of
human health, safety, natural resources, animal health or welfare, or the
environment, including but not limited to, CERCLA.

                    “Environmental Liability” shall mean any liability,
contingent or otherwise (including any liability for damages, costs of
environmental investigation and remediation, costs of administrative oversight,
fines, natural resource damages, penalties or indemnities), of the Borrower
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

                    “ERISA Affiliate” means any trade or business (whether or
not incorporated) that, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

                    “ERISA Event” means (a) any “reportable event”, as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

                    “Event of Default” has the meaning set forth in Section
7.01.

                    “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower

7

--------------------------------------------------------------------------------




hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, and (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.17(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.15(e), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

                    “Existing Indebtedness” has the meaning assigned to such
term in Section 3.14(a).

                    “Existing Liens” has the meaning assigned to such term in
Section 3.14(b).

                    “Facility Fees” has the meaning set forth in Section
2.10(a).

                    “Federal Funds Effective Rate” means, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

                    “FERC” means the Federal Energy Regulatory Commission, or
any agency or other governmental body succeeding to the functions thereof.

                    “Fitch” means Fitch Ratings, Ltd.

                    “Foreign Lender” means any Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

                    “Fuel Supply Agreements” means (a) the Agreement for the
Sale and Purchase of Natural Gas, dated September 26, 1988, between the Borrower
and Marathon Oil Company; (b) the Agreement for the Sate and Purchase of Natural
Gas, dated April 27, 1989, between the Borrower and Chevron U.S.A.; (c) the
Agreement for the Sale and Purchase of Natural Gas, dated April 21, 1989,
between the Borrower and Arco Alaska, Inc. (ConocoPhillips); (d) the Agreement
for the Sal and Purchase of Natural Gas, dated April 25, 1989, between the
Borrower and ML&P U.S.A; and (e) any material agreements relating to the supply
of fuel entered into by the Borrower after the date hereof.

                    “GAAP” means generally accepted accounting principles in the
United States of America.

8

--------------------------------------------------------------------------------




                    “Governmental Authority” means the federal government of the
United States of America, or of any other nation, or any political subdivision
thereof, whether state or local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

                    “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

                    “Hazardous Materials” means all explosive or radioactive
substances or wastes; all hazardous or toxic substances, wastes or other
pollutants; petroleum or petroleum distillates; asbestos or asbestos containing
materials; polychlorinated biphenyls; radon gas; infectious or medical wastes;
mold; and all other substances, materials or wastes of any nature that are
listed, subject to regulation under or listed pursuant to any Environmental Law.

                    “Hedging Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

                    “Holder” when used with respect to any Obligation means the
Person in whose name such Obligation is registered in the Obligation Register.

                    “Indebtedness” of any Person means, without duplication, (a)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the

9

--------------------------------------------------------------------------------




Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

                    “Indemnified Costs” has the meaning assigned to such term in
Section 8.10(a).

                    “Indemnified Taxes” means Taxes other than Excluded Taxes.

                    “Indemnitee” has the meaning assigned to such term in
Section 9.03(b).

                    “Information” has the meaning set forth in Section 9.12(b).

                    “Interest Election Request” means a request by the Borrower
to convert or continue a Borrowing in accordance with Section 2.06,
substantially in the form of Exhibit C hereto.

                    “Indenture” means the Amended and Restated Indenture, dated
as of April 1, 2001, between Chugach Electric Association, Inc., and U.S. Bank
Trust National Association.

                    “Interest Charges” for any period means the total interest
charges (whether capitalized or expensed) of the Borrower for such period on (i)
all Outstanding Debt Obligations and (ii) all other obligations of the Borrower
(other than Subordinated Debt) to repay borrowed money (including the Borrower’s
obligations under the Loan Documents and the Loans) or to pay the deferred
purchase price for property or services, in all cases including amortization of
debt discount and premium on issuance but excluding the interest component
attributable to any capitalized lease or similar agreement.

                    “Interest Payment Date” means (a) with respect to any ABR
Loan, each Quarterly Date and (b) with respect to any LIBO Loan, the last day of
each Interest Period therefor and, in the case of any Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at three-month intervals after the first day of such Interest
Period.

                    “Interest Period” means, for any LIBO Loan or Borrowing, the
period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (in each case, subject to availability), as specified in
the applicable Borrowing Request or Interest Election Request; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.

10

--------------------------------------------------------------------------------




                    “Investment” means, for any Person: (a) the acquisition
(whether for cash, property, services or securities or otherwise) of capital
stock, bonds, notes, debentures, partnership, limited liability company or other
ownership interests or other securities of any other Person or any agreement to
make any such acquisition (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with sales by such Person in the ordinary course of business; (c)
the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Hedging Agreement.

                    “Lenders” means the Persons listed on Schedule I and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

                    “LIBO”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans constituting such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

                    “LIBO Rate” means, for the Interest Period for any LIBO
Borrowing, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of the Reuters Service, or if such Service ceases
to be available, any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for the
offering of Dollar deposits with a maturity comparable to such Interest Period.

                    “Lien” means, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

                    “Loan” means any loan made by a Lender to the Borrower
pursuant to this Agreement, and “Loans” means all such loans, including Tranche
A Loans and Tranche B Loans.

                    “Loan Documents” means, collectively, this Agreement and any
other agreements, instruments and documents prepared in connection herewith
(including any Note issued pursuant to this Agreement).

                    “Margin Regulations” means Regulations T, U and X of the
Board.

11

--------------------------------------------------------------------------------




                    “Margin Stock” means “margin stock” within the meaning of
Regulations T, U and X of the Board.

                    “Margins for Interest” means, for any period, the assignable
margins of the Borrower for such period, which shall include revenues of the
Borrower, if any, subject to possible refund at a later date; provided, however,
no deductions shall be made as a result of refunds ordered in a subsequent
period; adjusted by:

                    (d)          Adding: (i) Interest Charges; (ii) accruals of
Federal income and other taxes imposed on income after deduction of Interest
Charges for such period; (iii) the amount, if any, deducted in arriving at
assignable margins on account of any losses incurred by any Subsidiary or
Affiliate of the Borrower other than amounts deducted pursuant to clause (b)(ii)
below; (iv) the amount, if any, the Borrower actually receives in such period as
a dividend or other distribution of earnings of any Subsidiary or Affiliate
(whether or not such earnings were for such period or any earlier period or
periods) which amount has not otherwise been reflected as an increase in
assignable margins in such period or any earlier period or periods; and (v) the
amount of any expenses or provisions for any non-recurring charge to income or
margins or retained earnings of whatever kind or nature (including, without
limitation, (x) the recognition of expense due to the on-recoverability of
assets or expenses and (y) the accelerated portion of the amortization of any
deferred charges or regulatory assets carried on the books of the Borrower) that
may have been deducted or otherwise taken into account in arriving at assignable
margins whether or not recorded as a non-recurring charge in the Borrower’s
books of account; and

                    (e)          subtracting: (i) the amount, if any, added in
arriving at assignable margins on account of any income, gain, earnings or
profits of any Subsidiary or Affiliate of the Borrower other than amounts added
pursuant to clause (a)(iv) above; and (ii) the amount, if any, the Borrower
actually contributes to the capital of, or actually pays under a guarantee or
like agreement by the Borrower of an obligation of, any Subsidiary or Affiliate
in such period, to the extent of any accumulated losses incurred by such
Subsidiary or Affiliate (whether or not such losses were for such period or any
earlier periods), but only to the extent (x) such losses have not otherwise
caused other contributions or payments to be subtracted from assignable margins
for purposes of computing Margins for Interest for a prior period and (y) such
amount has not otherwise been subtracted from assignable margins.

                    Margins for Interest shall be determined in accordance with
Accounting Requirements; provided, however, that such determination shall be
made on a Borrower only and not on a consolidated basis.

                    “Material Adverse Effect” means, with respect to any event,
act, condition or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), whether singularly or in conjunction with any other event or
events, act or acts, condition or conditions, occurrence or occurrences whether
or not related, a material adverse change or a material adverse effect on (a)
the ability of the Borrower to pay any amounts due, or to otherwise perform any
of its obligations, under this Agreement or any of the other Loan Documents, or
(b) the rights of or benefits available to any Lender or the Administrative
Agent under this Agreement or any of the other Loan Documents.

12

--------------------------------------------------------------------------------




                    “Material Indebtedness” means, collectively (i) any
Indebtedness incurred under the Indenture (and any related credit documents) and
(ii) any other Indebtedness (other than the Loans), or obligations in respect of
one or more Hedging Agreements, of the Borrower in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness with
respect to Hedging Agreements, the “principal amount” of the obligations of any
Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.

                    “Member” means each holder of a membership or other equity
interest in the Borrower.

                    “Moody’s” means Moody’s Investors Services, Inc.

                    “Multiemployer Plan” means a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

                    “Note” means a promissory note of the Borrower payable to
the order of any Lender, substantially in the form of Exhibit D hereto.

                    “Obligations” has the meaning stated in the recitals of the
Indenture and includes any Obligation authenticated and delivered thereunder
after the date thereof.

                    “Obligation Register” means the register the Borrower keeps
at one of the offices or agencies maintained by the Borrower as provided in
Section 11.2 of the Indenture in which, subject to such reasonable regulations
as it may prescribe, the Trustee shall provide for the registration of
Obligations and registration of transfers of Obligations.

                    “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

                    “Outstanding” when used with respect to Obligations means,
as of the date of determination, all Obligations authenticated and delivered
under the Indenture, except:

                    (a)          Obligations, or any portion thereof,
theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation or delivered to the Trustee marked cancelled, satisfied or
otherwise evidenced to the Trustee’s satisfaction as paid (and which amount may
not be re-advanced);

                    (b)          Obligations for whose payment or redemption
money or Defeasance Securities in the necessary amount has been theretofore
deposited with the Trustee or any Paying Agent (other than the Borrower) in
trust, for the Holders of such Obligations, provided, that, if such Obligations
are to be redeemed, or prepaid, irrevocable notice of such redemption or
prepayment has been duly given or other provision therefor satisfactory to the
Trustee has been made;

13

--------------------------------------------------------------------------------




                    (c)          Obligations which have been paid pursuant to
Section 3.8 of the Indenture or in exchange for or in lieu of which other
Obligations have been authenticated and delivered pursuant to the Indenture,
other than any such Obligations in respect of which there shall have been
presented to the Trustee proof satisfactory to it that such Obligations are held
by a bona fide purchaser in whose hands such Obligations are valid obligations
of the Borrower; and

                    (d)          Obligations which have not been sold, pledged
or subjected to a security interest and have been surrendered to the Trustee, or
which a portion thereof has not been advanced and with respect to such portion
either (i) any commitment to advance thereunder has terminated, or (ii) no
commitment to advance exists;

                    provided, however, that in determining whether the Holders
of the requisite principal amount of Obligations Outstanding or the Obligations
Outstanding of a series, as the case may be, have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Obligations owned
by the Borrower or any other obligor upon the Obligations or any Affiliate of
the Borrower or of such other obligor (unless the Borrower, such obligor and
such Affiliate or Affiliates own all Obligations Outstanding under the
Indenture, or as to matters relating solely to a particular series all
Obligations Outstanding of such series, as the case may be, determined without
regard to this proviso) shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Obligations which are registered in the name of the Borrower, an
Affiliate of the Borrower another obligor on such Obligations (other than a
Credit Enhancer) or an Affiliate of such obligor of which the Trustee has been
given written notice shall be so disregarded. Obligations so owned which have
been pledged in good faith may be regarded as Outstanding for such purposes if
the pledge establishes to the satisfaction of the Trustee the pledgee’s right so
to act with respect to such Obligations and that the pledgee is not the Borrower
or any other obligor upon the Obligations or any Affiliate of the Borrower or of
such other obligor. For purposes of the definition of “Outstanding,” no Credit
Enhancer shall be an obligor upon the Obligations “Participant” has the meaning
set forth in Section 9.04(e).

                    “Outstanding Debt Obligations” means, as of the date of
determination, (i) all Obligations then Outstanding other than Obligations then
owned by the Borrower or any wholly-owned Subsidiary and held in its treasury
and (ii) all Obligations if any, alleged to have been destroyed, lost or stolen
which have been replaced or paid as provided in Section 3.8 of the Indenture but
whose ownership and enforceability by the Holder thereof have been established
by a court of competent jurisdiction or other competent tribunal or otherwise
established to the satisfaction of the Borrower and the Trustee.

                    “Patriot Act” means the USA PATRIOT Act (Title III of Pub.
L. 107-56 signed into law October 26, 2001).

                    “Paying Agent” means the Borrower and any bank or trust
company organized under the laws of the United States or any state of the United
States and having a combined capital and surplus of not less than $100 million
which is authorized by the Borrower to pay the principal of (and premium, if
any) or interest on any Obligations on behalf of the Borrower.

14

--------------------------------------------------------------------------------




                    “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                    “Permitted Encumbrances” means any liens for taxes,
assessments or governmental charges for the current year and taxes, assessments
or governmental charges not due and delinquent; liens for workmen’s compensation
awards and similar obligations not then delinquent; mechanics’, laborers’,
materialmen’s and similar liens not then delinquent, and any such liens, whether
or not delinquent, whose validity is at the time being contested in good faith;
liens and charges incidental to construction or current operation which have not
been filed or asserted or the payment of which has been adequately secured or
which are insignificant in amount; liens, securing obligations not assumed by
the Borrower and on account of which it does not pay and does not expect to pay
interest, existing upon real estate (or rights in or relating to real estate)
over or in respect of which the Borrower has a right-of-way or other easement
for substation, transmission, distribution or other right-of-way purposes; any
right which a Governmental Authority may have by virtue of any franchise,
license, contract or statute to purchase, or designate a purchaser of, or order
the sale of, any property of the Borrower upon payment of reasonable
compensation therefor, or upon reasonable compensation or conditions to
terminate any franchise, license or other rights before the expiration date
thereof or to regulate the property and business of the Borrower; attachment or
judgment liens covered by insurance, or upon appeal and covered by bond;
deposits or pledges to secure payment of workmen’s compensation, unemployment
insurance, old age pensions or other social security; deposits or pledges to
secure performance of bids, tenders, contracts (other than contracts for the
payment of borrowed money), leases, public or statutory obligations; surety or
appeal bonds, and other deposits or pledges for purposes of like general nature
in the ordinary course of business; easements or reservations in respect to any
property for the purpose of transmission and distribution lines and
rights-or-way and similar purposes, zoning ordinances, regulations,
reservations, restrictions, covenants, party wall agreements, conditions of
record and other encumbrances (other than to secure payment of money), none of
which is such as to interfere with the proper operation of the property affected
thereby; the burdens of any law or Governmental Authority or permit requiring
the Borrower to maintain certain facilities or perform certain acts as a
condition of its occupancy of or interference with any public land or any river,
stream or other waters or relating to environmental matters; any lien or
encumbrance for the discharge of which moneys have been deposited in trust with
a proper depository to apply such moneys to the discharge of such lien or
encumbrances; any exceptions, reservations and other matters referred to in the
description of the mortgaged property and, with respect to any property which
the Borrower may hereafter acquire, any terms, conditions, agreements,
covenants, exceptions and reservations expressed or provided in the deeds or
other instruments under which the Borrower shall hereafter acquire the same,
none of which materially adversely affects or will affect the property to which
the same relates or the operation thereof by the Borrower; any lien reserved as
security for rent or compliance with the other provisions of the lease in case
of any leasehold estate; and purchase money mortgages and liens, charges and
encumbrances upon property existing at the time of acquisition thereof by the
Borrower.

                    “Permitted Investments” means:

                    (a)          direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the

15

--------------------------------------------------------------------------------




extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within two years from the date of
acquisition thereof;

                    (b)          investments in commercial paper maturing within
364 days from the date of acquisition thereof and having, at such date of
acquisition, a credit rating of at least “Al” from S&P, “P1” from Moody’s, or
“Fl” by Fitch;

                    (c)          investments in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

                    (d)          fully collateralized repurchase agreements with
a term of not more than 180 days for securities described in clause (a) of this
definition and entered into with a financial institution satisfying the criteria
described in clause (c) of this definition; and

                    (e)          purchase or other acquisition of CFC Capital
Term Certificates and of CoBank Equity Interests.

                    “Person” means any individual, corporation, cooperative,
partnership, limited partnership, joint venture, association, joint-stock
company, limited liability company, limited liability partnership, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

                    “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

                    “Pre-Existing Bonds” means all Bonds (as defined in the
Pre-Release Indenture) that remain Outstanding as of the Release Date and that
either (i) are Bonds issued on or after April 1, 2001, or (ii) are Bonds whose
Holders shall have agreed in writing that the Release Date may occur while such
Bond remains Outstanding.

                    “Pre-Release Indenture” means the Indenture of Trust dated
September 15, 1991, by and between the Borrower and Security Pacific Bank
Washington, N.A. (under which U.S. Bank Trust National Association acts as
trustee as of the reference date state in the first paragraph hereof), as the
same has been amended and supplemented prior to the date of the Indenture and as
the same may hereafter be amended and effective prior to the Release Date.

                    “Prime Rate” means the rate of interest per annum published
from time to time as the “Prime Rate” in the printed version of The Wall Street
Journal, or, if The Wall Street Journal ceases publishing a “Prime Rate”, any
successor publication selected by the Administrative Agent in its reasonable
discretion; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective and published in
the printed version of the Wall Street Journal or any successor publication. The
“Prime Rate” published by the Wall

16

--------------------------------------------------------------------------------




Street Journal or any such successor publication is a reference rate and does
not necessarily represent the lowest or best rate charged by financial
institutions to their customers. The Lenders may make commercial loans or other
loans at rates of interest at, above or below the “Prime Rate” published by the
Wall Street Journal or any such successor publication.

                    “Quarterly Date” means the last Business Day of each March,
June, September and December in each year, the first of which shall be the first
such day after the date hereof.

                    “Rates” has the meaning set forth in Section 6.01 (a).

                    “RCA” means the Regulatory Commission of Alaska.

                    “Real Property” means any real property owned, operated,
occupied or leased, directly or indirectly by the Borrower.

                    “Register” has the meaning set forth in Section 9.04(c).

                    “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

                    “Release” means any presence, release, threatened release,
spill, seepage, escape, emission, leaking, pumping, pouring, emptying,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the movement of Hazardous Materials
through ambient air, soil, surface water, ground water, wetlands, land,
subsurface strata sewer, septic system, storm drain, publicly owned treatment
works, or waste treatment, storage, or disposal systems.

                    “Release Date” means January 22, 2003.

                    “Remediation” means any investigation, clean-up, removal
action, remedial action, restoration, repair, response action, corrective
action, monitoring, sampling and analysis, installation, reclamation, closure,
or post-closure in connection with the suspected, threatened or actual Release
of Hazardous Materials.

                    “Required Lenders” means, at any time, both (i) at least 75%
of the Lenders having any Revolving Tranche A Credit Exposures and unused
Tranche A Commitments at such time, and (ii) the Lenders having Revolving
Tranche B Credit Exposures and unused Tranche B Commitments representing more
than 50% of the sum of the total Revolving Tranche B Credit Exposures and unused
Tranche B Commitments at such time.

                    “Responsible Officer” means the Borrower’s Chief Executive
Officer or the Borrower’s Chief Financial Officer (or persons that hold the
equivalent titles).

                    “Restricted Property” means all properties of the Borrower
other than automobiles, trucks, trailers, tractors, other vehicles (including,
without limitation, aircraft, railcars, towboats, tugboats, barges, vessels, and
ships), office, garage and warehouse space and office equipment (including,
without limitation, computers).

17

--------------------------------------------------------------------------------




                    “Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Loans at such time.

                    “Revolving Tranche A Credit Exposure” means, with respect to
any Tranche A Lender at any time, the sum of the outstanding principal amount of
such Lender’s Tranche A Loans at such time.

                    “Revolving Tranche B Credit Exposure” means, with respect to
any Tranche B Lender at any time, the sum of the outstanding principal amount of
such Lender’s Tranche B Loans at such time.

                    “S&P” means Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc.

                    “SEC” means the Securities and Exchange Commission, or any
agency or other governmental body succeeding to the functions thereof.

                    “Solvent” means, with respect to any Person on a particular
date, that (i) the fair value of the total assets of such Person is greater than
the total amount of the liabilities, including contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
and (iv) such Person is not engaged in business, and is not about to engage in
business, for which such Person’s property would constitute unreasonably small
capital for a generation and transmission cooperative with similar power supply
obligations.

                    “Statutory Reserve Rate” means, for the Interest Period for
any LIBO Borrowing, a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which any Lender is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

                    “Subsidiary” means, with respect to any Person (the
“parent”) at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the

18

--------------------------------------------------------------------------------




general partnership interests are, as of such date, owned, Controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

                    “Subordinated Debt” means any obligation of the Borrower to
repay borrowed money, or to pay the deferred purchase price for property or
services, with respect to which (i) any payment by or for the account of the
Borrower would, in the event of a bankruptcy, reorganization or liquidation of
the Borrower, be subordinated to payment of the principal of, and interest and
premium (if any) on, all Obligations then Outstanding, and (ii) the creditor is
required not to accept payment from the Borrower, or to pay to the Trustee any
amounts received by the creditor from or for the account of the Borrower, during
any period following the creditor’s receipt of notice of an “Event of Default”
under the Indenture and prior to the curing of such “Event of Default”.

                    “Supplemental Indenture” means any indenture supplemental to
the Indenture and duly authorized in the manner provided therein (and a
supplemental indenture to the Pre-Release Indenture shall be deemed to be a
Supplemental Indenture to the Indenture with respect to any series of
Pre-Existing Bonds created thereby).

                    “System” means all properties and interest in properties of
the Borrower, including but not limited to the Borrower’s interests in all
electric production, transmission, distribution, conservation, load management,
general plant and other related facilities, equipment or property and in any
mine, well, pipeline, plant, structure or other facility for the development,
production, manufacture, storage, fabrication or processing of fossil, nuclear
or other fuel of any kind or in any facility or rights with respect to the
supply of water, in each case for use, in whole or in major part, in any of the
Borrower’s generating plants, now existing or hereafter acquired by lease,
contract, purchase or otherwise or constructed by the Borrower, including any
interest or participation of the Borrower in any such facilities or any rights
to the output or capacity thereof, together with all additions, betterments,
extensions and improvements to any of the foregoing or any part thereof
hereafter made and together with all lands, easements and rights of way of the
Borrower and all other works, property or structures of the Borrower and
contract rights and other tangible and intangible assets of the Borrower used or
useful in connection with or related to any of the foregoing, including, without
limitation, a contract right or other contractual arrangement for the long-term
or short-term interconnection, interchange, exchange, pooling, wheeling,
transmission, purchase or sale of electric power and energy and other similar
arrangements with entities having generation and transmission capabilities.

                    “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

                    “Tranche A Commitment” means the commitment of a Lender to
make or otherwise fund any Tranche A Loan hereunder. The initial amount of each
Lender’s Tranche A Commitment with respect to Tranche A Loans, if any, is set
forth on Schedule I or in the applicable Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of all of the Lenders’ Tranche A Commitments as of the Effective Date is
$200,000,000.

                    “Tranche A Facility Fee” has the meaning set forth in
Section 2.10(a).

19

--------------------------------------------------------------------------------




                    “Tranche A Lenders” means all of the Lenders having a
Tranche A Commitment hereunder.

                    “Tranche A Loans” means Loans made by the Tranche A Lenders
hereunder.

                    “Tranche B Commitment” means the commitment of a Lender to
make or otherwise fund any Tranche B Loan hereunder. The initial amount of each
Lender’s Tranche B Commitment with respect to Tranche B Loans, if any, is set
forth on Schedule I or in the applicable Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of all of the Lenders’ Tranche B Commitments as of the Effective Date is
$100,000,000.

                    “Tranche B Facility Fee” has the meaning set forth in
Section 2.10(a).

                    “Tranche B Lenders” means all of the Lenders having a
Tranche B Commitment hereunder.

                    “Tranche B Loans” means Loans made by the Tranche B Lenders
hereunder.

                    “Transactions” means the execution, delivery and performance
by the Borrower of this Agreement and the other Loan Documents, the borrowing
and repayment of Loans and the use of the proceeds thereof.

                    “Trustee” means the Person named as the “Trustee” in the
first paragraph of the Indenture until a successor Trustee shall have become
such pursuant to the applicable provisions of the indenture, and thereafter
“Trustee” means such successor Trustee.

                    “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans
constituting such Borrowing, is determined by reference to the Adjusted LIBO
Rate or the Alternate Base Rate.

                    “Utilization” means, at any date, the percentage equivalent
of a fraction (i) the numerator of which is the aggregate outstanding principal
amount of Loans at such date, and (ii) the denominator of which is the aggregate
amount of the Commitments at such date; provided that if any Loans remain
outstanding following the termination of the Commitments, Utilization shall be
100%.

                    “Wholesale Power Contracts” means, collectively, (a) the
contracts and agreements (together with the amendments and supplements thereto)
identified in Schedule 3.17 and (b) each other contract and agreement from time
to time entered into between the Borrower and a Member providing for the sale of
electric power and energy by the Borrower to such Member for resale by such
Member.

                    “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

20

--------------------------------------------------------------------------------




                    Section 1.02          Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise or unless
noted elsewhere herein that an agreement, instrument or other document (or any
defined term therein) is to be construed only as the same is in effect on or as
of the date of this Agreement or some other specified date (a) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

                    Section 1.03          Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

                    Section 1.04          Classification of Loans and
Borrowings. For purposes of this Agreement, Loans may be classified and referred
to by Type (e.g., an “ABR Loan” or a “LIBO Loan”). Borrowings also may be
classified and referred to by Type (e.g., an “ABR Borrowing” or a “LIBO
Borrowing”).

ARTICLE II

THE CREDITS

                    Section 2.01          The Commitments. Subject to the terms
and conditions set forth herein, each Tranche A Lender agrees to make Tranche A
Loans and each Tranche B Lender agrees to make Tranche B Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (b) the total Revolving Credit Exposures
exceeding the total Commitments, (c) any Tranche A Lender’s Revolving Tranche A
Credit

21

--------------------------------------------------------------------------------




Exposure exceeding such Tranche A Lender’s Tranche A Commitment, (d) the total
Revolving Tranche A Credit Exposures exceeding the total Tranche A Commitments,
(e) any Tranche B Lender’s Revolving Tranche B Credit Exposure exceeding such
Tranche B Lender’s Tranche B Commitment, or (f) the total Revolving Tranche B
Credit Exposures exceeding the total Tranche B Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, pay or prepay and re-borrow Loans.

                    Section 2.02          Loans and Borrowings.

                    (a)          Obligations of Lenders. Each Loan shall be made
as part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Commitments, in each case, with the
effect that the Tranche A Loans and Tranche B Loans shall constitute each
Borrowing in a ratio of 2:1. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

                    (b)          Type of Loans. Subject to Section 2.12, each
Borrowing shall be constituted entirely of ABR Loans or of LIBO Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any LIBO Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

                    (c)          Minimum Amounts: Limitation on Number of
Borrowings. Each Borrowing shall be in an aggregate amount of $5,000,000 or a
larger multiple thereof of $1,000,000; provided that an ABR Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Commitments. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of fifteen
(15) LIBO Borrowings outstanding.

                    (d)          Limitations on Interest Periods.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a LIBO Borrowing)
any Borrowing if the Interest Period requested therefor would end after the
Commitment Termination Date.

                    Section 2.03          Requests for Borrowings.

                    (a)          Notice by the Borrower. To request a Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
of a Borrowing Request (i) in the case of a LIBO Borrowing, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one (1) Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request as set forth in either Exhibit B-l or Exhibit B-2
and signed by the Borrower.

22

--------------------------------------------------------------------------------




                    (b)          Content of Borrowing Requests. Each telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

 

 

          (i)           the aggregate amount of the requested Borrowing;

 

 

 

          (ii)          the date of such Borrowing, which shall be a Business
Day;

 

 

 

          (iii)          whether such Borrowing is to be an ABR Borrowing or a
LIBO Borrowing;

 

 

 

          (iv)          in the case of a LIBO Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

 

 

          (v)          the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

                    (c)          Notice by the Administrative Agent to the
Lenders. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

                    (d)          Failure to Elect. If no election as to the Type
of a Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested LIBO
Borrowing, then the requested Borrowing shall be made instead as an ABR
Borrowing.

                    Section 2.04          [Reserved]

                    Section 2.05          Funding of Borrowings.

                    (a)          Funding by Lenders. Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request.

                    (b)          Presumption by the Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of

23

--------------------------------------------------------------------------------




payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to the applicable Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Notwithstanding the foregoing, the Administrative
Agent has no obligation to make any Loan funds available to the Borrower unless
the Administrative Agent has received such funds from the Lenders in accordance
with the terms hereof.

                    Section 2.06          Interest Elections.

                    (a)          Elections by the Borrower for Borrowings. The
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a LIBO Borrowing, shall
have the Interest Period specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a LIBO Borrowing, may elect the Interest Period therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.

                    (b)          Notice of Elections. To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request and signed by the
Borrower.

                    (c)          Content of Interest Election Requests. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

 

 

          (i)           the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

 

 

          (ii)          the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

 

 

          (iii)          whether the resulting Borrowing is to be an ABR
Borrowing or a LIBO Borrowing; and

 

 

 

          (iv)          if the resulting Borrowing is a LIBO Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

24

--------------------------------------------------------------------------------




                    (d)          Notice by the Administrative Agent to the
Lenders. Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

                    (e)          Failure to Elect; Events of Default. If the
Borrower fails to deliver a timely and complete Interest Election Request with
respect to a LIBO Borrowing prior to the end of the Interest Period therefor,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a LIBO Borrowing with an
Interest Period of one (1) month; provided, however, if the Commitment
Termination Date shall occur within one (1) month after the end of any such
Interest Period, such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBO Borrowing and (ii) unless repaid, each LIBO Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period therefor.

                    Section 2.07          Termination and Reduction of the
Commitments.

                    (a)          Scheduled Termination. Unless previously
terminated, the Commitments shall terminate on the Commitment Termination Date.

                    (b)          Voluntary Termination or Reduction. The
Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments pursuant to
this Section shall be in an amount that is $10,000,000 or a larger multiple
thereof of $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09 or otherwise, the total Revolving Credit Exposures
of all Lenders would exceed the total Commitments of all Lenders in effect after
giving effect to such termination or reduction.

                    (c)          Notice of Voluntary Termination or Reduction.
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least thirty
(30) calendar days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

                    (d)          Effect of Termination or Reduction. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments with the effect that the Tranche A Commitments and
the Tranche B Commitments shall be reduced in a ratio of 2:1.

25

--------------------------------------------------------------------------------




                    Section 2.08          Repayment of Loans: Evidence of Debt.

                    (a)          Repayment. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for account of the Lenders the
outstanding principal amount of the Loans on the Commitment Termination Date.

                    (b)          Manner of Payment. Upon repayment of any
Borrowings hereunder, unless the Borrower shall select the Borrowing or
Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by facsimile) of such selection not later than 11:00 a.m., New York
City time, three (3) Business Days before the scheduled date of such repayment
(it being agreed by the parties hereto that each repayment of Borrowings,
irrespective of which Borrowing(s) the Borrower so selects to repay, shall be
applied to repay any outstanding ABR Borrowings before any other Borrowings),
such repayment shall be applied, first, to pay any outstanding ABR Borrowings
and, second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Borrowing shall be applied ratably
to the Loans included in such Borrowing.

                    (c)          Maintenance of Records by Lenders. Each Lender
shall maintain in accordance with its usual practice records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from tune to time hereunder.

                    (d)          Maintenance of Records by the Administrative
Agent. The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period therefor, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder for account
of the Lenders and each Lender’s share thereof.

                    (e)          Effect of Entries. The entries made in the
records maintained pursuant to paragraph (c) or (d) of this Section shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

                    (f)          Promissory Notes. Any Lender may request that
Loans made by it be evidenced by a Note. In such event, the Borrower shall
execute and deliver to such Lender a Note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more Notes in such form payable to the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).

26

--------------------------------------------------------------------------------




                    Section 2.09          Prepayment of Loans.

                    (a)          Optional Prepayments. The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to the requirements of this Agreement including Section 2.14.

                    (b)          Mandatory Prepayment; Revolving Credit
Exposures in Excess of Commitments. The Borrower shall prepay the Loans as
follows: if on any Business Day for any reason the aggregate Revolving Credit
Exposures of the Lenders exceed the total Commitments of all the Lenders, the
Borrower shall immediately prepay an aggregate principal amount of the Loans in
an amount equal to the amount by which (A) the Revolving Credit Exposures exceed
(B) the Commitments on such Business Day.

                    (c)          Notices, Etc. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a LIBO Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07(c). Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.11 and shall be made in the
manner specified in Section 2.08(b).

                    Section 2.10          Fees.

                    (a)          Facility Fee. The Borrower agrees to pay (i) to
the Administrative Agent for the ratable account of each Tranche A Lender a
facility fee (the “Tranche A Facility Fee”), which shall accrue at a rate per
annum equal to the “Tranche A Facility Fee” for the pricing level in effect
pursuant to the definition of “Applicable Margin” on the average daily amount of
the Tranche A Commitment (whether used or unused) of such Tranche A Lender
during the period from and including the date hereof to but excluding the
earlier of the date such Commitments terminate and the Commitment Termination
Date, and (ii) to the Administrative Agent for the ratable account of each
Tranche B Lender a facility fee (the “Tranche B Facility Fee” and together with
the Tranche A Facility Fee, the “Facility Fees”), which shall accrue at a rate
per annum equal to the “Tranche B Facility Fee” for the pricing level in effect
pursuant to the definition of “Applicable Margin” on the average daily amount of
the Tranche B Commitment (whether used or unused) of such Tranche B Lender
during the period from and including the date hereof to but excluding the
earlier of the date such Commitments terminate and the Commitment Termination

27

--------------------------------------------------------------------------------




Date. Accrued Facility Fees shall be payable in arrears on each Quarterly Date
and on the earlier of the date such Tranche A Commitments or Tranche B
Commitments terminate, as applicable, and the Commitment Termination Date,
commencing upon the first such date to occur after the date hereof. All Facility
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

                    (b)          Administrative Agent Fees. As separately agreed
upon by the Borrower and the Administrative Agent, the Borrower agrees to pay to
the Administrative Agent, solely for its own account, a certain fee per annum
through the Commitment Termination Date (the “Administrative Agent Fee”). The
Administrative Agent Fee shall be payable in advance to the Administrative Agent
on the Effective Date and on each anniversary date thereof. The Administrative
Agent Fee is nonrefundable and shall not be prorated for part of a year and
shall be deemed to be earned in full as of the first day of each annual pay
period therefor. The Administrative Agent Fee shall not be reduced in the event
that Loans are prepaid or the amount of the Commitment is reduced.

                    (c)          Payment of Fees. All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of Facility Fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

                    Section 2.11          Interest.

                    (a)          ABR Loans. The Tranche A Loans and Tranche B
Loans constituting each ABR Borrowing shall bear interest at a rate per annum
equal to the Alternate Base Rate.

                    (b)          LIBO Loans. The Tranche A Loans constituting
each LIBO Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period for such Borrowing plus the
Applicable Margin then in effect for Tranche A Loans. The Tranche B Loans
constituting a part of each LIBO Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period for such Borrowing
plus the Applicable Margin in effect for the Tranche B Loans.

                    (c)          Default Interest. Notwithstanding the
foregoing, (i) if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgment, and (ii) upon the
occurrence and during the continuance of any other Event of Default all
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, in each case, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section,

                    (d)          Payment of Interest. Accrued interest on each
Loan shall be payable in arrears on each Interest Payment Date for such Loan and
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the Commitment Termination Date), accrued interest on the
principal

28

--------------------------------------------------------------------------------




amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBO Borrowing prior
to the end of the Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

                    (e)          Computation. All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

                    Section 2.12          Alternate Rate of Interest. If prior
to the commencement of the Interest Period for any LIBO Borrowing:

                    (a)          the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

                    (b)          the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a LIBO Borrowing shall be ineffective and such
Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and (ii) if any Borrowing Request requests a LIBO Borrowing, such
Borrowing shall be made as an ABR Borrowing.

                    Section 2.13          Increased Costs: Illegality.

                    (a)          Increased Costs Generally. If any Change in Law
shall:

 

 



          (i)       impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

 

 

          (ii)      impose on any Lender or the London interbank market any
other condition affecting this Agreement or LIBO Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal,

29

--------------------------------------------------------------------------------




interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

                    (b)          Capital Requirements. If any Lender determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

                    (c)          Certificates from Lenders. A certificate of a
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

                    (d)          Delay in Requests. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than six months
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

                    (e)          Illegality. Notwithstanding any other provision
of this Agreement, if a Change in Law shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Lender to perform its obligations hereunder to make LIBO Loans or to continue to
fund or maintain LIBO Loans hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, (i)
each LIBO Loan will automatically, upon such demand, convert into an ABR Loan
and (ii) the obligation of the Lenders to make, or to convert Loans into, LIBO
Loans shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist.

                    Section 2.14          Break Funding Payments. In the event
of (a) the payment of any principal of any LIBO Loan other than on the last day
of an Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any LIBO Loan other than on the last day of an Interest
Period therefor (including pursuant to Section 2.13(e)(i)), (c) the failure to
borrow, convert, continue or prepay any LIBO Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.09(c) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower

30

--------------------------------------------------------------------------------




pursuant to Section 2.17(b) of any LIBO Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.

                    In the case of a LIBO Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of (i) the amount of interest
that such Lender would pay for a deposit equal to the principal amount of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for Dollar
deposits from other banks in the eurodollar market at the commencement of such
period.

                    A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

                    Section 2.15          Taxes.

                    (a)          Payments Free of Taxes. Any and all payments by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the Lenders (as the case may be)
receive an amount equal to the sum they would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

                    (b)          Payment of Taxes by the Borrower. In addition,
the Borrower shall pay any Indemnified Taxes and any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

                    (c)          Indemnification by the Borrower. The Borrower
shall indemnify the Administrative Agent and each Lender, within thirty (30)
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by

31

--------------------------------------------------------------------------------




a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

                    (d)          Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

                    (e)          Foreign Lenders. Any Foreign Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

                    Section 2.16          Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

                    (a)          Payments by the Borrower. The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest or fees, or under Section 2.13, 2.14, 2.15 and 9.03 and ARTICLE VIII or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent in such manner and place as shall from
time to time be specified by the Administrative Agent, except as otherwise
expressly provided in the relevant Loan Document and payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 and ARTICLE VIII, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.

                    (b)          Application of Insufficient Payments. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied (i) first, to pay interest, fees
and other amounts then due hereunder (except those covered by clause (ii) below
of this Section 2.16(b)), ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

                    (c)          Pro Rata Treatment. Except to the extent
otherwise provided herein: (i) each Borrowing shall be made from the Lenders,
each payment of Facility Fees under Section 2.10

32

--------------------------------------------------------------------------------




shall be made for account of the Lenders, and each termination or reduction of
the amount of the Commitments under Section 2.07 shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.

                    (d)          Sharing of Payments by Lenders. If any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or any
fee payable pursuant to Section 2.10(a) resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon and any fee payable pursuant to Section 2.10 (a) then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

                    (e)          Presumptions of Payment. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

                    (f)           Certain Deductions by the Administrative
Agent. If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05 or 2.16(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply

33

--------------------------------------------------------------------------------




any amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

                    Section 2.17          Mitigation Obligations; Replacement of
Lenders.

                    (a)          Designation of a Different Lending Office. If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.15, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

                    (b)          Replacement of Lenders. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, or if any Lender defaults in its obligation to
fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to a consenting assignee that shall assume such
obligations (which assignee may be an Eligible Assignee or another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) on or prior to the date
of such replacement, and (iii) in the case of any such assignment resulting from
a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

                    The Borrower represents and warrants to each of the Lenders
and the Administrative Agent that:

                    Section 3.01          Organization; Powers. The Borrower is
duly organized, validly existing and in good standing under the laws of the
State of Alaska, has all requisite power and authority under applicable law and
organizational documents to carry on its business as now

34

--------------------------------------------------------------------------------




conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

                    Section 3.02          Authorization; Enforceability;
Ranking. (i) The Transactions are within the Borrower’s powers (corporate and
other) and have been duly authorized by all necessary corporate and, if
required, by all necessary Member action. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each of the other Loan
Documents when executed and delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

                    (ii) The Loans and all other obligations of the Borrower
under the Loan Documents rank pari passu with all other senior unsecured and
unsubordinated Indebtedness of the Borrower.

                    Section 3.03          Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, the RCA or any Governmental Authority or
third party, (b) will not violate or, in any material respect, conflict with any
law, rule, regulation (including, without limitation, Regulation T, U or X of
the Board), writ, judgment, injunction, decree or award, will not violate or
conflict with the Borrower’s Certificate of Incorporation or By-laws or any
other organizational documents of the Borrower or any order of any Governmental
Authority, (c) will not violate, conflict with or result in a default under the
Indenture, any of the Wholesale Power Contracts or Fuel Supply Agreements, or
any other material indenture, contract, lease, loan agreement, deed of trust,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower.

                    Section 3.04          Financial Condition. The Borrower has
heretofore furnished to the Lenders its (i) consolidated balance sheet and
statements of income, Members’ equity and cash flows as of and for the fiscal
years ended December 31, 2005, 2006 and 2007, respectively, reported on by KPMG
LLP, independent public accountants, and (ii) consolidated balance sheet and
statements of income and Members’ equity as of and for the fiscal quarter ended
June 30, 2008, certified by the Chief Executive Officer and Chief Financial
Officer of the Borrower. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) of the first sentence of this
paragraph.

                    Section 3.05          Properties; Insurance.

                    (a)          Property Generally. The Borrower has good title
to, or valid leasehold interests in, all its real and personal property,
including all rights, licenses, permits, privileges and franchises, subject only
to Liens permitted by Section 6.02.

35

--------------------------------------------------------------------------------




                    (b)          Intellectual Property. The Borrower owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

                    (c)          Insurance. The Borrower maintains, or is
covered by, insurance with responsible and reputable insurance companies, in
such amounts and covering such risks as is usually and customarily carried by
companies engaged in the same or similar businesses and owning or operating
similar properties in the same general areas or similar locations in which the
Borrower operates. In any event, Borrower maintains insurance in accordance with
the requirements of the Indenture.

                    Section 3.06          Litigation, Actions, Suits and
Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower that (i) involve any
of the Loan Documents or the Transactions, or (ii), if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

                    Section 3.07          Environmental Matters. The Borrower
(i) has not failed to comply with any Environmental Law or to obtain, maintain
or comply with any permit, license or other approval required under any
Environmental Law, (ii) has not become subject to any Environmental Liability,
(iii) has not received notice of any Environmental Claim or (iv) knows of no
basis for any Environmental Liability, which in any of the foregoing instances
described in the preceding clauses (i) through (iv) could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

                    Section 3.08          Compliance with Laws and Agreements.
The Borrower is in compliance with the Indenture and is in compliance, with all
laws, rules, regulations, writs, judgments, decrees, awards and orders of any
Governmental Authority applicable to it or its property and with the Indenture
(and there has been no default or event of default thereunder), the Wholesale
Power Contracts, the Fuel Supply Agreements and all other material indentures,
leases, loan agreements, deeds of trust, agreements and other instruments
binding upon it or its property, where the failure to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower is in compliance with
all applicable rules, regulations and orders of the RCA, including any
Authorizations. No Default has occurred and is continuing.

                    Section 3.09          Investment and Holding Company Status;
Etc. The Borrower is not (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended, (b) a
“natural gas company” as defined in, or subject to regulation under, the Natural
Gas Act of 1938, as amended or (c) a “public utility” under and as defined in
the Federal Power Act of 1935, as amended, or (d) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” as such terms are
defined in (and under) the Public Utility Holding Company Act of 2005, as
amended, or otherwise subject to regulation under the Public Utility Holding
Company Act of 2005, as amended. No approval of the RCA or any other

36

--------------------------------------------------------------------------------




Governmental Authority is required for the use of any Credit Extension
(including the first Credit Extension).

                    Section 3.10          Taxes. The Borrower has timely filed
or caused to be filed all Tax returns and reports required to have been filed,
and each of such Tax returns and reports has been accurate and complete in all
respects. The Borrower has timely paid or caused to be paid all Taxes (including
any interest penalties or other additions to such Taxes) required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with GAAP.

                    Section 3.11          ERISA. No ERISA Event has occurred or
is reasonably expected to occur. No Plan of the Borrower is underfunded.

                    Section 3.12         Disclosure. The Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect; provided, that for so long as the Borrower is an SEC reporting company,
all agreements, instruments and corporate or other restrictions included in
exhibits to annual reports, quarterly reports and other reports timely filed or
required to be filed by the Borrower with the SEC shall constitute disclosure to
the Lenders for purposes of the first clause of this sentence. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Lenders (including, without limitation, the
CIM) in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

                    Section 3.13          Margin Stock. The Borrower is not
engaged, directly or indirectly, in the business of extending credit to others
or arranging for the extension or maintenance by others of credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any extension of credit hereunder will be
used to purchase or carry any Margin Stock.

                    Section 3.14          Indebtedness and Liens.

                    (a)          Indebtedness. Schedule 3.14(a) is a complete
and correct list of each agreement, lease, deed of trust, mortgage, credit
agreement, loan agreement, indenture, purchase agreement, Guarantee, letter of
credit or other arrangement (other than, for so long as the Borrower is an SEC
reporting company, those that have been filed as exhibits to annual reports,
quarterly reports and other reports filed by the Borrower with the SEC)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or Guarantee by, the
Borrower outstanding on the date hereof the aggregate principal or face amount
of which equals or exceeds (or may equal or exceed) $1,000,000 and the aggregate
principal or face amount outstanding or that may become outstanding under each
such agreement, lease, deed of trust, mortgage, credit agreement, loan
agreement, indenture, purchase agreement, Guarantee,

37

--------------------------------------------------------------------------------




letter of credit or other arrangement is correctly described in Schedule 3.14(a)
or such exhibits and reports (the “Existing Indebtedness”). The Borrower is in
compliance with all covenants and agreements set forth in each of such
agreements, leases, deeds of trust, mortgage, credit agreements, loan
agreements, indentures, purchase agreements, Guarantees, letters of credit or
other arrangements.

                    (b)          Liens. Schedule 3.14(b) is a complete and
correct list of each Lien securing Indebtedness of any Person outstanding on the
date hereof the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $1,000,000 and covering any property of the Borrower,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in
Schedule 3.14(b) (the “Existing Liens”).

                    Section 3.15          Subsidiaries. The Borrower has no
Subsidiaries. Attached, as Schedule 3.15, is a list of Persons or jointly-owned
assets in which the Borrower has an ownership interest and the percentage of
such ownership interest.

                    Section 3.16          Solvency. The Borrower is, and after
giving effect to each Borrowing hereunder will be, Solvent.

                    Section 3.17          Wholesale Power Contracts. The
Borrower has heretofore delivered to the Administrative Agent complete and
correct copies of forms of the Wholesale Power Contract and each amendment and
supplement agreement thereto, and each of the Wholesale Power Contracts in
effect on the date hereof (which are listed in Schedule 3.17) are substantially
similar in all respects to such forms. To the best of the Borrower’s knowledge,
after due inquiry, there is no condition or circumstance that would impair any
Member’s ability to perform its obligations under any Wholesale Power Contract
to which it is a party.

                    Section 3.18          Indenture Compliance. No Event of
Default (as defined in the Indenture) has occurred and is continuing.

                    Section 3.19          Labor Disputes; Natural Disasters.
Neither the business nor the properties of the Borrower are currently affected
by any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, terrorism, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that could
be reasonably expected to have a Material Adverse Effect.

ARTICLE IV

CONDITIONS

                    Section 4.01          Effective Date.

                    (a)          This Agreement shall, despite its date, not be
effective until the date on which the last of the following conditions precedent
have been satisfied (or such conditions shall have been waived in accordance
with Section 9.02).

38

--------------------------------------------------------------------------------




                    (b)          Closing Deliverables. The Administrative Agent
shall have received on the date hereof the following, each dated as of the date
hereof (unless otherwise specified), in form and substance satisfactory to the
Administrative Agent (unless otherwise specified):

 

 

 

            (i)          From each party hereto either (1) a counterpart of this
Agreement signed on behalf of such party or (2) written evidence satisfactory to
the Administrative Agent (which may include facsimile or electronic transmission
of a signed signature page to this Agreement, so long as such transmission is
promptly followed by hard copy originals of the same) that such party has signed
a counterpart of this Agreement.

 

 

 

          (ii)           Originally executed copies of such Notes as any Lender
shall have requested.

 

 

 

          (iii)          Certified copies of the resolutions of the Board of
Directors of the Borrower approving this Agreement and the Transactions, and of
all other material third party approvals and consents, if any, with respect to
this Agreement and Transactions.

 

 

 

          (iv)            A copy of a certificate or certificates of the
Commissioner of Commerce and Economic Development of State of Alaska, dated as
of a recent date satisfactory to the Administrative Agent, certifying (i) as to
a true and correct copy of the organizational documents of the Borrower and each
amendment thereto on file in such Secretary’s office and (ii) that the Borrower
is duly organized and in good standing under the laws of the State of Alaska.

 

 

 

          (v)            A certificate of the Borrower, signed by two of its
Responsible Officers, certifying to the best of their knowledge after due
inquiry (A) the truth of the representations and warranties contained in the
Loan Documents as of the date hereof, (B) the absence of any event occurring and
continuing, or resulting from the execution of this Agreement or the other Loan
Documents or the initial Borrowing (deeming an initial Borrowing of at least
$1.00 to occur on the date hereof), that constitutes a Default and (C) the
absence of any condition or circumstance occurring and continuing that would
impair any Member’s ability to perform its payment obligations under any
Wholesale Power Contract to which it is a party.

 

 

 

          (vi)            A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying as to (A) the absence of any amendments to
the Certificate of Incorporation of the Borrower since the date of the Secretary
of State’s certificate referred to in Section 4.01(b)(iv), (B) a true and
correct copy of the bylaws of the Borrower as in effect on the date on which the
resolutions referred to in Section 4.01 (b)(iii) were adopted and on the date
hereof, (C) the due organization and good standing or valid existence of the
Borrower as a company organized under the laws of the State of Alaska, and the
absence of any proceeding for the dissolution or liquidation of the Borrower,
and (D) the names and true signatures of the officers of the Borrower authorized
to sign each Loan Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder.

39

--------------------------------------------------------------------------------




 

 

 

          (vii)         A certificate in substantially the form of Exhibit E
hereto attesting to the Solvency of the Borrower before and after giving effect
to the closing of the Transactions, from the Borrower’s Chief Executive Officer
and Chief Financial Officer.

 

 

 

          (viii)        Such financial, business and other information regarding
the Borrower as the Administrative Agent or the Lenders shall have requested,
which information shall be satisfactory to the Administrative Agent and the
Lenders, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans and
Multiemployer Plans, collective bargaining agreements and other arrangements
with employees, and forecasts prepared by management of the Borrower of balance
sheets, income statements and cash flow statements on an annual basis for each
year thereafter until the Commitment Termination Date.

 

 

 

          (ix)          Evidence of insurance satisfying the requirements of
Section 5.05.

 

 

 

          (x)           Favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of counsel
for the Borrower, substantially in the form of Exhibit F, and covering such
other matters relating to the Borrower, the Loan Documents or the Transactions
as the Joint Lead Arrangers shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

 

 

          (xi)          Each other Loan Document not mentioned above in this
Section 4.01 and any other documents, in each case, as reasonably requested by
the Administrative Agent or any Lender or counsel to the Administrative Agent.

                    (c)          Material Adverse Effect. Since December 31,
2007 and through the date on which the last of the conditions precedent set
forth in this Section 4.01 is satisfied, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
there shall have been no material adverse change in, or a material adverse
effect on (a) the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Borrower, (b) the
ability of the Borrower to pay any amounts due, or otherwise perform its
obligations, under this Agreement or any of the other Loan Documents or (c) the
rights of or benefits available to any Lender or the Administrative Agent under
this Agreement or any of the other Loan Documents.

                    (d)          Authorizations. All Authorizations shall have
been obtained and been provided to the Administrative Agent (without the
imposition of any conditions that are not acceptable to the Lenders) and shall
remain in effect; all applicable waiting periods in connection with the
Transactions shall have expired without any action being taken by any competent
authority, and no law or regulation shall be applicable in the reasonable
judgment of the Lenders that restrains, prevents or imposes materially adverse
conditions upon the Transactions.

                    (e)          Wholesale Power Contracts. The Administrative
Agent shall have received certified copies of each of the Wholesale Power
Contracts listed on Schedule 3.17.

40

--------------------------------------------------------------------------------




                    (f)          Compliance with Material Contracts. The
Borrower shall be in compliance with all existing material contractual
obligations.

                    (g)          Indenture. The Administrative Agent shall have
received certified copies of the Indenture and any supplements and amendments
thereto as in effect on the date the last of the conditions precedent set forth
in this Section 4.01 is satisfied.

                    (h)          Payment of Fees and Expenses. The Borrower
shall pay all fees on or prior to the date of execution of this Agreement as the
Borrower shall have agreed to pay to any Lender or the Administrative Agent or
the Joint Lead Arrangers in connection herewith, including the reasonable fees
and expenses of counsel to the Administrative Agent and the Joint Lead
Arrangers, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents.

The Administrative Agent shall, immediately after all of the conditions under
this Section have been met, notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
October 10, 2008 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall automatically terminate at such time).

                    Section 4.02          Each Credit Event. The obligation of
each Lender to make any Loan (each, a “Credit Extension”) is subject to the
satisfaction of the following conditions:

                    (a)          the representations and warranties of the
Borrower set forth in this Agreement (except those set forth in Section 3.06 and
Section 4.0l(c)) and in the other Loan Documents shall be true and correct on
and as of the date of the applicable Credit Extension, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Credit Extension, in which case such representations
and warranties shall be true and correct as of such specific date; and

                    (b)          no Default shall have occurred and be
continuing, or would result from, or be caused by, such Credit Extension or from
the application of the proceeds therefrom.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

                    Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

                    Section 5.01          Financial Statements and Other
Information. The Borrower will furnish to the Administrative Agent (who will
furnish a copy thereof to each Lender):

41

--------------------------------------------------------------------------------




                     (a)          within one hundred five (105) days after the
end of each fiscal year of the Borrower beginning with the fiscal year ending on
December 31, 2008, the audited balance sheet and related statements of
operations, owners’ equity and cash flows of the Borrower as of the end of and
such year, setting forth, in each case, in comparative form the figures for the
previous fiscal year and, if applicable, the previous fiscal quarter, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower in accordance
with GAAP consistently applied;

                     (b)          within fifty (50) days after the end of each
of the first three fiscal quarters of each fiscal year of the ‘Borrower, the
balance sheet and related statements of operations, owners’ equity and cash
flows of the Borrower as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by the Chief Executive Officer and the Chief Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

                       (c)          (1) concurrently with any delivery of
financial statements under clause (a) or (b) of this Section, a certificate of
the Chief Executive Officer and the Chief Financial Officer, substantially in
the form of Exhibit G, (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.08 and (iii) to
the extent not otherwise stated in such financial statements or in financial
statements previously delivered to the Administrative Agent, stating whether any
change in GAAP or in the application thereof has occurred since the date of the
first financial statements referred to in Section 5.01 (a) and (b) above and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

                     (d)          concurrently with any delivery of financial
statements under clause (a) of this Section, (i) a statement of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines) and (ii) to the extent any Wholesale Power
Contracts then in effect have not been filed as exhibits to reports filed by the
Company with the SEC, a certificate of a Responsible Officer setting forth a
complete and correct list of such Wholesale Power Contracts then in effect;

                     (e)          concurrently with the delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a
Responsible Officer setting forth a complete and correct list of the following
items to the extent not set forth in reports filed by the Company with the SEC:
(i) each agreement, lease, deed of trust, mortgage, credit agreement, loan
agreement, indenture, purchase agreement, Guarantee, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or Guarantee
by, the Borrower outstanding on the date of any such financial statements the
aggregate

42

--------------------------------------------------------------------------------




principal or face amount of which equals or exceeds (or may equal or exceed)
$1,000,000, and the aggregate principal or face amount outstanding or that may
become outstanding under each such agreement, lease, deed of trust, mortgage,
credit agreement, loan agreement, indenture, purchase agreement, Guarantee,
letter of credit or other arrangement and (ii) each Lien securing Indebtedness
of any Person outstanding on the date of any such financial statement the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any property of the Borrower, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien;

                    (f)          except for tax returns, promptly after the same
become publicly available, copies of all material periodic and other reports and
other material documents or materials filed by the Borrower with the SEC, FERC,
the RCA or any other Governmental Authorities or distributed by the Borrower to
its owners generally, as the case may be, and promptly following any request
therefor by any Lender (through the Administrative Agent), copies of all
periodic and other reports and other materials filed by the Borrower with any
applicable Governmental Authority;

                    (g)          (i) concurrently with the delivery thereof to
any holder of obligations under the Indenture, or to any trustee, agent or
representative therefor, copies of all notices and reports delivered by Borrower
pursuant to the terms of documentation governing the obligations under the
Indenture, (ii) promptly upon receipt thereof, copies of any notices relating to
the Indenture received from any holder of obligations under the Indenture, or
any trustee, agent or representative therefor; and (iii) promptly upon the
execution thereof, copies of any supplements, amendments or other modifications
or agreements with respect to the Indenture; and

                    (h)          promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

                    Section 5.02          Notices of Material Events. The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

                    (a)          (i) the occurrence of any Default, (ii) the
occurrence or existence of any event or circumstance that foreseeably will
become a Default, and (iii) the occurrence or existence of any event or
circumstance that would cause the condition to Borrowing set forth in subsection
4.02(a) not to be satisfied if a Borrowing were requested on or after the date
of such event or circumstance;

                    (b)          the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any of its Affiliates that, (i) if adversely
determined, could reasonably be expected to result in a Material Adverse Effect,
or (ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any other Loan Document;

                    (c)          the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower in an aggregate amount exceeding
$5,000,000;

43

--------------------------------------------------------------------------------




                    (d)          the existence or assertion of any Environmental
Claim by any Person against, or with respect to the activities of, the Borrower
and any alleged violation of or liability under any Environmental Laws that, if
adversely determined, could (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect;

                    (e)          any modification or supplement to a Wholesale
Power Contract that will result in a change thereto that is or could reasonably
be expected to be materially adverse to the Borrower or otherwise have a
Material Adverse Effect;

                    (f)          the commencement of any proceeding by or before
any Governmental Authority seeking the cancellation, termination (including by
means of non-renewal), limitation, adverse modification or adverse conditioning
of any Authorization; and

                    (g)          any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

                    Section 5.03          Existence; Conduct of Business. The
Borrower will do or cause to be done all things necessary to preserve, renew and
keep in full force and effect (a) its legal existence, (b) the Authorizations,
and (c) all the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

                    Section 5.04          Payment of Obligations (including
Taxes). The Borrower will pay its material Indebtedness (including, without
limitation, all Material Indebtedness), any federal income Tax and all other
material Tax liabilities, and all other material obligations, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

                    Section 5.05          Maintenance of Properties; Insurance.
(a) The Borrower will cause all of its properties used or useful in the conduct
of its business to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the judgment of the Borrower, desirable
in the conduct of its business and not disadvantageous in any respect to the
Lenders.

44

--------------------------------------------------------------------------------




                    (b)          The Borrower will at all times keep all its
property of an insurable nature and of the character usually insured by
companies operating the same or similar properties, insured in amounts usually
and customarily carried, and against loss or damage from such causes as are
customarily insured against, by similar companies, but in any event, Borrower
will maintain insurance in accordance with the requirements of the Indenture.
All such insurance shall be effected with financially sound and reputable
insurance carriers.

                    Section 5.06          Books and Records; Inspection Rights.
The Borrower will keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

                    Section 5.07          Compliance with Laws and Agreements.
The Borrower will comply with all laws, rules, regulations, writs, judgments,
decrees, awards and orders, including Environmental Laws and ERISA, of any
Governmental Authority applicable to it or its property, including the payment
of any fees required by any Governmental Authority, with all reporting and
accounting requirements and with all indentures, leases, loan agreements, deeds
of trust, agreements and other instruments binding upon it or its property (for
the avoidance of doubt, nothing in this Section 5.07 or elsewhere in this
Agreement shall prohibit the Borrower from entering into any supplements or
amendments to the Indenture), where the failure to comply could reasonably be
expected to have a Material Adverse Effect.

                    Section 5.08          Use of Proceeds. Extensions of credit
hereunder shall be used solely as a liquidity facility to support the issuance
by the Borrower of commercial paper only in the event of a disruption in the
commercial paper market that prohibits the Borrower from rolling over or
renewing its relevant outstanding commercial paper but not as a result of
changes in prices or pricing of commercial paper generally or of the Borrower in
particular; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any such proceeds. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Margin Regulations or other laws.

                    Section 5.09          Identification of Parties. The
Borrower will comply with all requests by or on behalf of the Lenders, or any of
them, for information concerning the identification of the Borrower, including,
without limitation, its corporate organization, place or places of business,
operations and registration or qualification to do business in any place, senior
management, and principal ownership, for purposes of complying with the Bank
Secrecy Act, P.L. 97 258 (September 13,1982), as amended, and all regulations
adopted thereunder and the Patriot Act, and for information concerning the use
or destination of the proceeds of the Loans, for purposes of complying with the
Trading With the Enemy Act of 1917, ch. 106, 40 Stat. 411 (October 6, 1917), as
amended, and all regulations adopted and executive orders issued thereunder.

45

--------------------------------------------------------------------------------




                    Section 5.10 Ranking. The Borrower will cause the Loans and
all other obligations of the Borrower under the Loan Documents at all times to
rank pari passu with all other senior unsecured and unsubordinated Indebtedness
of the Borrower.

                    Section 5.11 Maintenance of Credit Ratings. The Borrower
shall (i) prior to its initial issuance of any commercial paper obtain, and
thereafter at all times maintain, a commercial paper rating from any two of S&P,
Moody’s and Fitch, and (ii) at all times maintain any two of (x) an issuer
credit rating from S&P, (y) a senior unsecured long-term debt rating from
Moody’s and (z) a long-term senior debt rating from Fitch.

ARTICLE VI

NEGATIVE COVENANTS; FINANCIAL COVENANTS

                    Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

                    Section 6.01          Indebtedness. The Borrower will not
create, incur, assume or permit to exist any Indebtedness, except:

                    (a)          Indebtedness of the Borrower created hereunder;

                    (b)          any Indebtedness of the Borrower issued and
incurred under the Indenture;

                    (c)          Indebtedness incurred pursuant to the
Borrower’s commercial paper program for which this Agreement acts as a liquidity
facility, in an aggregate amount not to exceed $300,000,000 at any time
outstanding;

                    (d)          Indebtedness of the Borrower incurred to
finance the required purchase by the Borrower of CFC Capital Term Certificates;

                    (e)          Indebtedness (other than the Indebtedness
referred to in clauses (a), (b), (c), or (d) of this Section 6.01) in an
aggregate amount not to exceed $100,000,000 at any time outstanding; provided,
that in the event the Borrower enters into any additional commercial paper
programs supported by any additional unsecured liquidity credit facilities (and
not this Agreement), then in calculating unsecured Indebtedness permitted by
this clause (d) of this Section 6.01, the Borrower may only count the aggregate
amount outstanding under either such additional commercial paper programs or
such additional unsecured liquidity credit facilities, but not both; or

                    (f)          Existing Indebtedness outstanding on the date
of this Agreement and listed in Schedule 3.14(a) as of the date of this
Agreement, including any extension, renewal or refinancing thereof; provided
that such extended, renewed or refinanced Indebtedness is in a principal amount
no greater than the Indebtedness being extended, renewed or repaid (excluding
fees, including any consent fees, payable in connection with the issuance of any
extension, renewal or repaid Indebtedness), and has a final maturity that is at
least equal to or longer than and an

46

--------------------------------------------------------------------------------




average life that is at least equal to or greater than the Indebtedness being
extended, renewed or repaid.

                    Section 6.02          Security Interests. The Borrower will
not create, assume or suffer to exist any Security Interest (as defined below)
on any property or assets now owned or hereafter acquired by the Borrower
without equally and ratably securing all of the obligations of the Borrower to
the Lenders under the Loan Documents (including the Loans), except Security
Interests securing amounts not to exceed in the aggregate $5,000,000 at any one
time outstanding. As used in this Section 6.02, the term “Security Interest”
with respect to any property as assets means any mortgage, lien, pledge, charge,
security interest or other encumbrance of any kind in respect of such property
or assets (other than a lien or security interest arising by operation of law)
securing repayment of borrowed money or the obligation to pay the deferred
purchase price for property or services (but excluding, in any case, any sale
and leaseback agreement or other similar agreement).

                    Section 6.03          Fundamental Changes; No Subsidiaries.

                    (a)          The Borrower will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution). The Borrower will
not acquire any business or property or assets from, or capital stock of, or be
a party to any acquisition of, any Person or otherwise except for (i) purchases
of inventory and other property to be sold or used in the ordinary course of
business (including any use of the proceeds of any Indebtedness incurred by the
Borrower pursuant to Section 6.01(b) or Section 6.01(c)) and (ii) Investments
permitted under Section 6.05(f). The Borrower will not convey, sell, lease (as
lessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business, property or assets, whether now owned or
hereafter acquired (including the receivables and leasehold interests, but
excluding (v) Casualty Events, (w) unimproved parcels of real property not being
used for the Borrower’s business, (x) obsolete or worn-out property, tools or
equipment no longer used or useful in its business so long as the amount thereof
sold in any single fiscal year by the Borrower shall not have a fair market
value in excess of $5,000,000, (y) any inventory or other property sold or
disposed of in the ordinary course of business and on usual and customary
business terms and (z) other property sold or disposed of so long as the amount
thereof sold or otherwise disposed of in any single fiscal year of the Borrower
shall not have a fair market value in excess of $10,000,000.

                    (b)          The Borrower shall not, and shall not cause to,
establish, create or maintain any Subsidiary of the Borrower.

                    Section 6.04          Lines of Business. The Borrower will
not engage to any material extent in any business other than the business of
providing electric power and energy to its Members as described in the CIM.

                    Section 6.05          Investments. The Borrower will not
make or permit to remain outstanding any Investments except:

                    (a)           Investments outstanding on the date hereof and
set forth on Schedule 6.05(a);

47

--------------------------------------------------------------------------------




                    (b)          operating deposit accounts with banks;

                    (c)          Permitted Investments (including the purchase
or other acquisition by the Borrower of CFC Capital Term Certificates and of
CoBank Equity Interests);

                    (d)          Hedging Agreements entered into in the ordinary
course of the Borrower’s business and not for speculative purposes;

                    (e)          Investments consisting of security deposits or
payment or performance bonds made in the ordinary course of business; and

                    (f)          additional Investments up to but not exceeding
$10,000,000 in the aggregate.

                    Section 6.06          Transactions with Affiliates. The
Borrower will not sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
transactions in the ordinary course of business at prices and on terms and
conditions that are, in the aggregate, not less favorable to the Borrower than
would reasonably be obtained on an arm’s-length basis from unrelated third
parties.

                    Section 6.07          Restrictive Agreements. The Borrower
will not directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower to create, incur or permit to exist
any Lien upon any of its property or assets; provided that this Section 6.07
shall not apply to:

 

 

 

          (i)          restrictions and conditions imposed by law or by the Loan
Documents;

 

 

 

          (ii)         restrictions and conditions existing on the date hereof
identified on Schedule 6.07 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition);

 

 

 

          (iii)         restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; and

 

 

 

          (iv)          customary provisions in leases and other contracts
restricting the assignment thereof.

                    Section 6.08          Certain Financial Covenants.

                    (a)          Margins for Interest. The Borrower shall
maintain a minimum Margins for Interest of at least 1.10 times Interest Charges
for each fiscal year, calculated using the average Margins for Interest of the
two best years out of the three fiscal years then most recently ended
(commencing with the Borrower’s fiscal year ended December 31, 2008).

48

--------------------------------------------------------------------------------




                     (b)          Margins and Equities. The Borrower shall
maintain a minimum Consolidated Margins and Equities of $100,000,000, excluding
any unrealized gain or loss on any Hedging Agreement, tested at the end of each
fiscal quarter and at fiscal year end of the Borrower.

                    Section 6.09          Certain Documents; Accounting Changes.

                    (a)          Corporate Documents. The Borrower will not
consent to any modification, supplement or waiver of any of the provisions of
its charter, bylaws or any other constituent document of the Borrower that would
have an adverse effect on the rights of the Administrative Agent or the Lenders
under the Loan Documents without the prior consent of the Administrative Agent
(with the approval of the Required Lenders).

                    (b)          Wholesale Power Contracts. The Borrower will
not terminate early, and will not consent to the early termination of, any one
or more Wholesale Power Contracts that, individually or in the aggregate,
represent 20% or more of the Borrower’s revenue base.

                    (c)          Accounting Changes. The Borrower shall not make
or permit any change in (i) accounting policies or reporting practices, except
as required by applicable law or as otherwise in compliance with generally
accepted accounting principles, or (ii) the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30, and September 30, respectively.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

                     Section 7.01          Events of Default.

                    Subject to the proviso at the end of this Section 7.01, any
of the following shall constitute an event of default hereunder and under the
other Loan Documents (each, an “Event of Default”):

                    (a)          the Borrower shall fail to pay any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

                    (b)          the Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) or (d) of this Section 7.01) payable under this Agreement or under
any other Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) or more
Business Days;

                    (c)          any representation or warranty made or deemed
made by or on behalf of the Borrower in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document prepared or
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made;

49

--------------------------------------------------------------------------------




                    (d)          the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 2.09(b), 5.01, 5.02,
5.03 (with respect to the Borrower’s existence) or 5.08, or in ARTICLE VI;

                    (e)          the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Section 7.01) or any other
Loan Document and such failure shall continue unremedied for a period of thirty
(30) or more days after the earlier of (i) a Responsible Officer becoming aware
thereof and (ii) receipt by Borrower of notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower;

                    (f)          the Borrower shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable grace period;

                    (g)         any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof (other than
by (x) a regularly scheduled prepayment or redemption or (y) mandatory
prepayments or redemptions required by the terms of any such Material
Indebtedness upon the disposition of assets, the issuance of equity or
additional indebtedness or a Casualty Event) prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

                    (h)         an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of sixty
(60) or more days or an order or decree approving or ordering any of the
foregoing shall be entered;

                    (i)          the Borrower shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

50

--------------------------------------------------------------------------------




                    (j)           the Borrower shall become unable to pay its
debts as they become due, generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally;

                    (k)          one or more judgments for the payment of money
in an aggregate amount in excess of $10,000,000 shall be rendered against the
Borrower or any combination thereof and the same shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower to enforce any such judgment;

                    (l)          any non-monetary judgment or order shall be
rendered against the Borrower that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

                    (m)          an ERISA Event shall have occurred that, in the
reasonable opinion of the Required Lenders, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Borrower incurring liability or an obligation in excess of $10,000,000;

                    (n)          any Loan Document shall at any time for any
reason cease to be valid and binding or in full force and effect (other than
upon expiration in accordance with the terms thereof), or performance of any
material obligation thereunder shall become unlawful, or the Borrower shall so
assert or contest the validity or enforceability thereof;

                    (o)          any one or more Members of the Borrower shall
default in the performance of any payment obligations under its or their
Wholesale Power Contracts where the aggregate principal amount of such default
or defaults exceeds $10,000,000;

                    (p)          any one or more Members of the Borrower shall
obtain any judgment, ruling or other order (whether or not such judgment, ruling
or other order is final, appealable or subject to appeal) from any judicial,
arbitral or regulatory authority providing as a remedy the declaration of the
unenforceability or the material adverse modification of its or their Wholesale
Power Contracts which, individually or in the aggregate, represent more than 20%
of the Borrower’s revenue base (unless the effectiveness of such judgment,
ruling or other order is stayed or otherwise suspended to the satisfaction of
the Required Lenders in their reasonable discretion); provided, that while any
such judicial, arbitral or regulatory proceeding is pending but before any
judgment, ruling or other order is rendered with respect thereto, if any such
challenging Member or Members is in default of any payment obligation or any
other material obligation meeting the condition described in Subsection 7.01(o),
such default shall constitute an Event of Default under this Section 7.01(p)
regardless of the outcome of the related proceeding;

                    (q)          a Change in Control shall occur;

provided, however, that if no Loan is outstanding at the time any event or
circumstance specified in paragraphs (c), (d), (e), (f), (g), (l), and (m) of
this Section 7.01 shall occur or arise, then any such event or circumstance
shall not be deemed an Event of Default, but the Administrative Agent

51

--------------------------------------------------------------------------------




shall, at the request of, or may, with the consent of, the Required Lenders,
declare the Commitment of each Bank to make Loans to be terminated, whereupon
such Commitments shall forthwith be terminated and the Borrower shall promptly
pay to the Administrative Agent all accrued but unpaid amounts then outstanding
under this Agreement or under any other Loan Document; provided further,
however, that:

 

 

 

          (i)          the Borrower shall promptly notify the Administrative
Agent and each Lender of any such event or circumstance, and

 

 

 

          (ii)          the obligation of each Lender to make any Loan hereunder
shall be immediately suspended for so long as any such event or circumstance
shall continue to exist.

                    Section 7.02          Remedies. If any Event of Default
occurs (other than an Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 7.01), and at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any one
or more of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and (iii) exercise the
rights and remedies contemplated by any one or more of the Loan Documents or by
applicable law or equity; and in case of any event with respect to the Borrower
described in clause (h) or (i) of Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

                    Section 8.01         Appointment. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

                    Section 8.02          Administrative Agent in its Individual
Capacity. The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to

52

--------------------------------------------------------------------------------




and generally engage in any kind of business with the Borrower or any Affiliate
thereof as if it were not the Administrative Agent hereunder.

                    Section 8.03          Exculpatory Provisions. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or all Lenders where
unanimity is required or in the absence of its own gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction.

                    Section 8.04          Notice of Default. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
ARTICLE IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

                    Section 8.05          Reliance by the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

                    Section 8.06          Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to

53

--------------------------------------------------------------------------------




any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

                    Section 8.07          Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders with the consent of
the Borrower (which shall not be unreasonably withheld or delayed) shall have
the right to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

                    Section 8.08         Non-Reliance on Administrative Agent
and other Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

                    Section 8.09          Loan Document Amendments. Except as
otherwise provided in Section 9.02(b) with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any amendment modification or waiver under any of the
Loan Documents.

                    Section 8.10          Indemnification.

                    (a)          Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender’s Applicable Percentage of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on,

54

--------------------------------------------------------------------------------




incurred by, or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, the “Indemnified
Costs”); provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.03, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this ARTICLE VIII applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

                    (b)          The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
ARTICLE VIII shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

ARTICLE IX

MISCELLANEOUS

                    Section 9.01          Notices.

                    (a)          Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

 

 

          (i)           if to the Borrower, to it at 5601 Electron Drive,
Anchorage Alaska 99518, Attention of Chief Financial Officer;

 

 

 

          (ii)          if to the Administrative Agent, to National Rural
Utilities Cooperative Finance Corporation, 2201 Cooperative Way, Herndon, VA
20171, Attention of Loan Syndication, (Facsimile No. (703) 707-5053; Telephone
No. (703) 709-2053);

 

 

 

          (iii)         if to a Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be

55

--------------------------------------------------------------------------------




deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

                    (b)          Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to ARTICLE II if
such Lender has notified the Administrative Agent that it is incapable of
receiving or it is against its internal policies to receive notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

                    Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address as permitted hereby
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website as permitted
hereby shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

                    (c)          Changes to Notice Information. Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto (or, in the case of any such
change by a Lender, by notice to the Borrower and the Administrative Agent).

                    Section 9.02          Waivers; Amendments.

                    (a)          No Deemed Waivers; Remedies Cumulative. No
failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

56

--------------------------------------------------------------------------------




                    (b)          Amendments. No provision of this Agreement or
any other Loan Document may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:

 

 

 

 

          (i)          increase the Commitment of any Lender without the written
consent of such Lender;

 

 

 

 

          (ii)         reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

 

 

 

 

          (iii)        postpone the scheduled date of payment of the principal
amount of any Loan or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment or postpone
the Commitment Termination Date without the written consent of each Lender
affected thereby;

 

 

 

 

          (iv)        change Section 2.16(d) without the consent of each Lender
affected thereby; or

 

 

 

 

          (v)         change any of the provisions of this Section or the
percentage in the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender;

 

 

 

 

          (vi)        release any guarantor from its obligations of any
guarantee of the Indebtedness hereunder without the written consent of each
Lender; and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. In addition, whenever a waiver,
amendment or modification requires the consent of a Lender “adversely affected”
thereby, such wavier, amendment or modification shall, upon consent of such
Lender, be effective as to such Lender whether or not it becomes effective as to
any other Lender, so long as the Required Lenders consent to such waiver,
amendment or modification as provided above.

                    For purposes of this Section, the “scheduled date of
payment” of any amount shall refer to the date of payment of such amount
specified in this Agreement, and shall not refer to a date or other event
specified for the mandatory or optional prepayment of such amount.

                    Section 9.03          Expenses; Indemnity; Damage Waiver.

                    (a)          Costs and Expenses. The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for CFC, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement

57

--------------------------------------------------------------------------------




and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, or any Lender
(or, if no Default then exists or is continuing, one special counsel and one
local counsel for all of the Lenders), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made, including in connection with any workout, restructuring or
negotiations in respect thereof and (iii) all fees as the Borrower shall have
agreed to pay to any Lender or the Administrative Agent or the Lead Arranger in
connection herewith, which are, or are to become, due after the date of this
Agreement, including the reasonable fees and expenses of counsel to the
Administrative Agent and the Lead Arranger, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents (including the preparation and distribution of “closing documents and
binders”) and the extensions of credit hereunder.

                    (b)          Indemnification by the Borrower. The Borrower
shall indemnify the Administrative Agent and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for such Indemnitee, incurred by or
asserted against such Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing (whether brought by any third
party or by the Borrower), whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee referred to in this Section 9.03(b) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

                    (c)          Reimbursement by Lenders. To the extent that
the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

                    (d)          Waiver by the Borrower of Indirect or
Consequential Damages. To the extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim

58

--------------------------------------------------------------------------------




against any other party hereto, on any theory of liability, for indirect or
consequential damages (as opposed to direct or actual damages) arising out of,
or in connection with, or as a result of the Transactions.

                    (e)          Payments. All amounts due under this Section
shall be payable promptly after written demand therefor.

                    Section 9.04          Successors and Assigns.

                    (a)          Assignments Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

                    (b)          Assignments by Lenders.

 

 

 

           (i)          Assignments Generally. Subject to the conditions set
forth in clause (ii) below, any Lender may assign to one or more other Lenders
or Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:


 

 

 

          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund, or, if a Default or Event of Default has occurred and is continuing, any
other assignee; and

 

 

 

          (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a then existing
Lender; and


 

 

 

          (ii)          Certain Conditions to Assignments. Assignments shall be
subject to the following additional conditions:


 

 

 

          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
applicable Administrative Agent) shall not be less than $10,000,000 unless each
of the Borrower and the Administrative Agent

59

--------------------------------------------------------------------------------




 

 

 

otherwise consent; provided that no such consent of the Borrower shall be
required if a Default or Event of Default has occurred and is continuing;

 

 

 

          (B) each partial assignment of any Commitments and Loans shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement in respect of such Commitments and Loans;

 

 

 

          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500 (for
which the Borrower shall not be obligated and provided that only one such fee
shall be payable in the event of simultaneous assignments to or from one or more
affiliated Approved Funds); and

 

 

 

          (D) the assignee, if it shall not already be a Lender, shall be an
Eligible Assignee and shall deliver to the Administrative Agent an
Administrative Questionnaire.


 

 

 

           (iii)         Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 and ARTICLE
VIII). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

                    (c)          Maintenance of Register by Administrative
Agent. The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Herndon, Virginia a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

                    (d)          Acceptance of Assignments by Administrative
Agent. Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the

60

--------------------------------------------------------------------------------




assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section, any written consent to such assignment
required by paragraph (b) of this Section and any other document reasonably
requested by the Administrative Agent, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

                    (e)          Participations. Any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (f) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender hereunder.

                    (f)          Limitations on Rights of Participants. A
Participant shall not be entitled to receive any greater payment under Section
2.13, 2.14 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender and in the case of a Participant claiming exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, the applicable
Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review the
Register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

                    (g)          Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any such pledge
or assignment to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or

61

--------------------------------------------------------------------------------




assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

                    (h)          No Assignments to the Borrower or Affiliates.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower or
any of its Affiliates without the prior consent of each Lender.

                    Section 9.05          Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
ARTICLE VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the Commitments or the termination of this Agreement or any provision hereof

                    Section 9.06         Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

                    Section 9.07         Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

                    Section 9.08          Right of Setoff. If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of

62

--------------------------------------------------------------------------------




whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

                    Section 9.09          Governing Law; Jurisdiction; Etc.

                    (a)          Governing Law. This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

                    (b)          Submission to Jurisdiction. The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

                    (c)          Waiver of Venue. The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

                    (d)          Service of Process. The Borrower hereby
irrevocably appoints CT Corporation System, with offices as of the date of this
Agreement at 111 8th Avenue, 13th Floor, New York, New York 10011, as its
authorized agent for service of process in relation to any action, suit or
proceeding before any courts located in the State of New York in connection with
this Agreement and all other Loan Documents, and the Borrower agrees that
service of process in respect of it to CT Corporation System shall be effective
service of process upon it in such action, suit or proceeding. The Borrower
further agrees that any failure of CT Corporation System to give notice to the
Borrower of any such service shall not impair or affect the validity of such
service of any judgment rendered in any such action, suit or proceeding. Each
other party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

                    Section 9.10        WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT

63

--------------------------------------------------------------------------------




OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

                    Section 9.11          Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                    Section 9.12          Treatment of Certain Information;
Confidentiality.

                    (a)          Treatment of Certain Information. The Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder.
Such authorization shall survive the repayment of the Loans, the expiration or
termination the Commitments or the termination of this Agreement or any
provision hereof.

                    (b)          Confidentiality. Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this paragraph, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this paragraph or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

64

--------------------------------------------------------------------------------




                    For purposes of this paragraph, “Information” means all
information received from the Borrower relating to the Borrower or any of its
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

                    Section 9.13          USA PATRIOT Act. Each Lender subject
to the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

                    Section 9.14          Transaction Titles. Notwithstanding
anything herein to the contrary, the party identified on the cover page hereof
as the Lead Arranger shall not have any duties or liabilities under this
Agreement, except in its capacity as a Lender.

[Remainder of this page intentionally left blank.]

65

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

 

 

By:

-s- Bradley W. Evans [img001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Bradley W. Evans

 

 

Title:   Chief Executive Officer

 

 

 

 

By:

-s- Michael R. Cunningham [img002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Michael R. Cunningham

 

 

Title:   Chief Financial Officer

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

LENDERS:

 

 

 

 

NATIONAL RURAL UTILITIES

 

COOPERATIVE FINANCE CORPORATION,

 

individually, as Lender and as Administrative Agent

 

 

 

 

By:

-s- Marianne L Dusold [img003a.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: MARIANNE L DUSOLD

 

 

Title: Assistant Secretary Treasurer

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

KEYBANK NATIONAL

 

ASSOCIATION, as Lender

 

 

 

 

By:

-s- Chris Horton [img004.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Chris Horton

 

 

Title: Vice President

 

 

 

 

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

-s- Kurban H. Merchant [img005.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Kurban H. Merchant

 

 

Title:   Vice President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

COBANK ACB, as Lender

 

 

 

 

By:

-s- Todd E. Telesz [img006.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: TODD E. TELESZ

 

 

Title: VICE PRESIDENT

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




Exhibit A

Form of Assignment and Assumption Agreement

Intended for future use.

--------------------------------------------------------------------------------




Exhibit B-1

Form of Initial Borrowing Request

Intended for future use.

--------------------------------------------------------------------------------




Exhibit B-2

Form of Borrowing Request

Intended for future use.

--------------------------------------------------------------------------------




Exhibit C

Form of Interest Election Request

Intended for future use.

--------------------------------------------------------------------------------




Exhibit D

Form of Note

--------------------------------------------------------------------------------




NOTE

 

 

$20,000,000.00

October 10, 2008

 

New York, New York

          FOR VALUE RECEIVED, CHUGACH ELECTRIC ASSOCIATION, INC., a corporation
incorporated and existing under the laws of the State of Alaska (the
“Borrower”), hereby promises to pay to US BANK NATIONAL ASSOCIATION (the
“Lender”), at such office of the Administrative Agent (as defined in the Credit
Agreement referred to below) as shall be notified to the Borrower from time to
time, the principal sum of TWENTY MILLION DOLLARS (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as defined below), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Administrative Agent on its books, which shall be conclusive evidence of the
foregoing information, absent manifest error. Failure of the Administrative
Agent to make any such recordation shall not affect any of the obligations of
the Borrower under the Credit Agreement, hereunder or under any other Loan
Document.

          This Note evidences the obligation of the undersigned to repay all
Loans advanced by the Lender from time to time under that certain Credit
Agreement, dated as of October 10, 2008 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto, National Rural Utilities Cooperative
Finance Corporation, as Administrative Agent and as Syndication Agent, and
National Rural Utilities Cooperative Finance Corporation and KeyBank National
Association as Joint Lead Arrangers. Terms used but not defined in this Note
have the respective meanings assigned to them in the Credit Agreement.

          The Credit Agreement provides, among other things, for the
acceleration of the maturity of this Note upon the occurrence of certain events
and for prepayments of Loans upon the terms and conditions specified therein.
Reference is made to the Credit Agreement and the other Loan Documents for a
statement of certain additional rights and obligations of the undersigned. In
the event of any conflict between the terms of this Note and the terms of the
Credit Agreement, the terms of the Credit Agreement shall prevail. All of the
terms, covenants, provisions, conditions, stipulations, promises and agreements
contained in the Loan Documents to be kept, observed and/or performed by the
undersigned are made a part of this Note and are incorporated into this Note by
this reference to the same extent and with the same force and effect as if they
were fully set

--------------------------------------------------------------------------------




forth in this Note; the undersigned promises and agrees to keep, observe and
perform them or cause them to be kept, observed and performed, strictly in
accordance with the terms and provisions thereof.

          No waiver by the Administrative Agent or any Lender of any one or more
Defaults by the undersigned in the performance of any of its obligations under
this Note shall operate or be construed as a waiver of any other or future
Default or Defaults, whether of a like or different nature. No failure or delay
on the part of the Administrative Agent or any Lender in exercising any right,
power or remedy under this Note (including, without limitation, the right to
declare this Note due and payable) shall operate as a waiver of such right,
power or remedy nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy.

          If any term, provision, covenant or condition of this Note or the
application of any term, provision, covenant or condition of this Note to any
party or circumstance shall be found by a court of competent jurisdiction to be,
to any extent, invalid or unenforceable, then the remainder of this Note and the
application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
of this Note shall be valid and enforced to the fullest extent permitted by law.
Upon determination that any such term, provision, covenant or condition is
invalid or unenforceable, the Lenders may, but are not obligated to, advance
funds to Borrower under this Note until Borrower, Administrative Agent and the
other Lenders amend this Note so as to effect the original intent of the parties
as closely as possible in a valid and enforceable manner.

          For purposes of this Note, Events of Default shall be as defined in
the Credit Agreement.

          Except as permitted by Section 9.04 of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.

          This Note shall be construed in accordance with and governed by the
law of the State of New York.

 

 

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

 

 

By:

-s- Michael R. Cunningham [img002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Michael Cunningham

 

 

Title: Chief Financial Officer


--------------------------------------------------------------------------------




 

 

NOTE

 

 

$100,000,000.00

October 10, 2008

 

New York, New York

          FOR VALUE RECEIVED, CHUGACH ELECTRIC ASSOCIATION, INC., a corporation
incorporated and existing under the laws of the State of Alaska (the
“Borrower”), hereby promises to pay to KEYBANK NATIONAL ASSOCIATION (the
“Lender”), at such office of the Administrative Agent (as defined in the Credit
Agreement referred to below) as shall be notified to the Borrower from time to
time, the principal sum of ONE HUNDRED MILLION DOLLARS (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as defined below), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Administrative Agent on its books, which shall be conclusive evidence of the
foregoing information, absent manifest error. Failure of the Administrative
Agent to make any such recordation shall not affect any of the obligations of
the Borrower under the Credit Agreement, hereunder or under any other Loan
Document.

          This Note evidences the obligation of the undersigned to repay all
Loans advanced by the Lender from time to time under that certain Credit
Agreement, dated as of October 10, 2008 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto, National Rural Utilities Cooperative
Finance Corporation, as Administrative Agent and as Syndication Agent, and
National Rural Utilities Cooperative Finance Corporation and KeyBank National
Association as Joint Lead Arrangers, Terms used but not defined in this Note
have the respective meanings assigned to them in the Credit Agreement.

          The Credit Agreement provides, among other things, for the
acceleration of the maturity of this Note upon the occurrence of certain events
and for prepayments of Loans upon the terms and conditions specified therein.
Reference is made to the Credit Agreement and the other Loan Documents for a
statement of certain additional rights and obligations of the undersigned. In
the event of any conflict between the terms of this Note and the terms of the
Credit Agreement, the terms of the Credit Agreement shall prevail. All of the
terms, covenants, provisions, conditions, stipulations, promises and agreements
contained in the Loan Documents to be kept, observed and/or performed by the
undersigned are made a part of this Note and are incorporated into this Note by
this reference to the same extent and with the same force and effect as if they
were fully set

--------------------------------------------------------------------------------




forth in this Note; the undersigned promises and agrees to keep, observe and
perform them or cause them to be kept, observed and performed, strictly in
accordance with the terms and provisions thereof.

          No waiver by the Administrative Agent or any Lender of any one or more
Defaults by the undersigned in the performance of any of its obligations under
this Note shall operate or be construed as a waiver of any other or future
Default or Defaults, whether of a like or different nature. No failure or delay
on the part of the Administrative Agent or any Lender in exercising any right,
power or remedy under this Note (including, without limitation, the right to
declare this Note due and payable) shall operate as a waiver of such right,
power or remedy nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy.

          If any term, provision, covenant or condition of this Note or the
application of any term, provision, covenant or condition of this Note to any
party or circumstance shall be found by a court of competent jurisdiction to be,
to any extent, invalid or unenforceable, then the remainder of this Note and the
application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
of this Note shall be valid and enforced to the fullest extent permitted by law.
Upon determination that any such term, provision, covenant or condition is
invalid or unenforceable, the Lenders may, but are not obligated to, advance
funds to Borrower under this Note until Borrower, Administrative Agent and the
other Lenders amend this Note so as to effect the original intent of the parties
as closely as possible in a valid and enforceable manner.

          For purposes of this Note, Events of Default shall be as defined in
the Credit Agreement.

          Except as permitted by Section 9.04 of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.

          This Note shall be construed in accordance with and governed by the
law of the State of New York.

 

 

 

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

 

 

By:

-s- Michael R. Cunningham [img002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Michael Cunningham

 

 

Title: Chief Financial Officer


--------------------------------------------------------------------------------




Exhibit E

Form of Solvency Certificate

--------------------------------------------------------------------------------




Exhibit E

Form of Solvency Certificate

CHUGACH ELECTRIC ASSOCIATION, INC.

                    I, Bradley W. Evans, am the Chief Executive Officer of
Chugach Electric Association, Inc., a corporation incorporated and existing
under the laws of the State of Alaska (the “Company”) and I, Michael R.
Cunningham, am the Chief Financial Officer of the Company, and hereby certify on
behalf of the Company that we are duly authorized to execute this Solvency
Certificate, which is hereby delivered on behalf of the Company pursuant to
Section 4.01(b)(vii) of the Credit Agreement, dated as of October 10, 2008 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among the Lenders party thereto, National Rural
Utilities Cooperative Finance Corporation, as Administrative Agent and as
Syndication Agent, and National Rural Utilities Cooperative Finance Corporation
and KeyBank National Association as Joint Lead Arrangers (collectively with the
Lenders, the “Loan Parties”) and the Company, as the Borrower. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Credit Agreement.

                    We are generally familiar with the properties, businesses
and assets of the Company, and we have reviewed, on behalf of the Company, the
Loan Documents and the contents of this Solvency Certificate and, in connection
herewith, have reviewed such other documentation and information and have made
such investigation and inquiries as necessary and prudent therefor. We further
certify, on behalf of the Company, that the financial information and
assumptions that underlie and form the basis for the representations made in
this Solvency Certificate were reasonable when made and were made in good faith
and continue to be reasonable as of the date hereof.

                    The Company understands that the Loan Parties are relying on
the truth and accuracy of this Solvency Certificate in connection with the
Transactions.

                    The Company hereby further certifies that:

                    1.          The Company has reviewed the projected income
statements and cash flow statements delivered to the Loan Parties pursuant to
Section 4.01(b)(viii) of the Credit Agreement, which were prepared in good faith
on the basis of assumptions believed to be reasonable at the time. On the date
hereof, after giving effect to the consummation of the Transactions:

 

 

 

           (i)          The fair market value of the total assets of the Company
is greater than the total amount of the liabilities, including contingent
liabilities, of the Company;

 

 

 

           (ii)         After giving effect to the consummation of the
Transactions, the present fair saleable value of the assets of the Company is
not less than the

E-l

--------------------------------------------------------------------------------




 

 

 

amount that will be required to pay the probable liability of the Company on its
debts as they become absolute and matured;

 

 

 

         (iii)      The Company does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay such debts and
liabilities as they mature; and

 

 

 

         (iv)       On the date hereof, after giving effect to the consummation
of the Transactions, the Company is not engaged in business or in a transaction,
or is about to engage in business or in a transaction, for which its property
would constitute unreasonably small capital.

                   2.         In reaching the conclusions set forth in this
Solvency Certificate, the Company has considered, among other things:

 

 

 

         (i)         the cash and other current assets of the Company reflected
in the unaudited pro forma balance sheet dated as of August 31, 2008;

 

 

 

         (ii)        all of the unliquidated and contingent liabilities of the
Company, including, without limitation, any claims arising out of pending or, to
the best knowledge of the undersigned, threatened litigation against the Company
or any of its property and assets and, in so doing, the Company has computed the
amount of each such unliquidated or contingent liability as the amount that, in
light of all of the facts and circumstances existing on the date of this
Solvency Certificate, represents the amount that can reasonably be expected to
become an actual or matured liability of the Company;

 

 

 

         (iii)       all of the obligations and liabilities of the Company,
whether matured or unmatured, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, subordinated, absolute, fixed or contingent,
including, without limitation, any claims arising out of pending or, to the best
knowledge of the undersigned, threatened litigation against the Company or any
of its respective property and assets and, in so doing, the Company has computed
the amount of each such obligation and liability as the amount that, in light of
all of the facts and circumstances existing on the date of this Solvency
Certificate, represents the amount that can reasonably be expected to become an
actual or matured liability of the Company;

 

 

 

         (iv)        historical and anticipated growth in the sales volume of
the Company and in the income stream generated by the Company as reflected in,
among other things, the cash flow statements;

 

 

 

         (v)         the customary sales terms and the trade payables and other
accounts payable of the Company;

 

 

 

         (vi)        the amount of the credit extended by and to Members and
other customers of the Company;

E-2

--------------------------------------------------------------------------------




 

 

 

           (vii)       the anticipated interest payable on the indebtedness and
other mandatory payments under the Credit Agreement; and

 

 

 

           (viii)      the level of capital customarily maintained by the
Company.

                     Delivery of an executed signature page to this Solvency
Certificate by telecopier or other electronic method shall be effective as
delivery of a manually executed signature page to this Solvency Certificate.

[SIGNATURE PAGE FOLLOWS]

E-3

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the Chief Executive Officer, and the
Chief Financial Officer of the Company have executed this Solvency Certificate
in their capacity as officers of the Company and on behalf of the Company this
10th day of October, 2008.

 

 

 

 

CHUGACH ELECTRIC
ASSOCIATION, INC.

 

 

 

 

By:

-s- Bradley W. Evans [img001.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Bradley W. Evans

 

Title: Chief Executive Officer

 

 

 

 

By:

-s- Michael R. Cunningham [img002.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Michael R. Cunningham

 

Title: Chief Financial Officer

E-4

--------------------------------------------------------------------------------




Exhibit F

Form of Legal Opinion of Borrower’s Counsel

--------------------------------------------------------------------------------




(CHUGACH LOGO) [img007.jpg]

October 10, 2008

National Rural Utilities Cooperative Finance Corporation,
as Administrative Agent and to each of the Lenders party to the Credit Agreement
referred to below

Ladies and Gentlemen:

          I am the General Counsel of Chugach Electric Association, Inc., a
corporation organized and existing under the laws of the State of Alaska (the
“Borrower”), in connection with the Credit Agreement, dated as of October 10,
2008 (the “Credit Agreement”), among the Borrower, the Lenders party thereto,
and National Rural Utilities Cooperative Finance Corporation, as the
Administrative Agent. Terms used but not defined in this opinion have the
respective meanings assigned to them in the Credit Agreement.

          This opinion is being delivered to you pursuant to Section 4.01(x) of
the Credit Agreement.

I.

          I have assumed the authenticity of all records, documents and
instruments submitted to us as originals, the genuineness of all signatures
(except those of, or on behalf of, the Borrower), the legal capacity of natural
persons and the conformity to the originals of all records, documents and
instruments submitted to us as copies. I have based my opinion upon my review of
the following records, documents, instruments and certificates, such additional
certificates relating to factual matters and such other documents as I have
deemed necessary or appropriate for my opinion:

          (i)             the Credit Agreement;

          (ii)            the Notes being issued on the date hereof (the
“Subject Notes” and together with the Credit Agreement, the “Relevant
Documents”);

          (iii)           the articles of incorporation of the Borrower,
certified by the Alaska Department of Commerce and Economic Development as of
October 6, 2008;

          (iv)           the Bylaws of the Borrower;

          (v)            the records of proceedings and actions of the board of
directors and Members of the Borrower relating to the transactions contemplated
by the Relevant Documents;

          (vi)          a Certificate of Good Standing relating to the Borrower
issued by the Commissioner of the Alaska Department of Commerce and Economic
Development, dated October 9, 2008;

Chugach Electric Association, Inc.
5601 Electron Drive, P.O. Box 196300, Anchoroge, Alaska 99519-6300 • (907)
563-7494 fax (907) 562-0027 • (800) 478-7494 www.chugachelectric.com •
info@chugachelectric.com

--------------------------------------------------------------------------------




October 10, 2008
Page 2 of 4

           (vii)           A certificate of the Chief Financial Officer of the
Borrower as to the material agreements and material instruments to which the
Borrower is a party or by which the Borrower’s properties or assets are bound
(the “Certificate Relating to Agreements”); and

           (viii)           Each of the agreements and instruments identified in
the Certificate Relating to Agreements.

           In connection with my opinion expressed in Paragraph 6(iii) of Part
III, I have not reviewed, and express no opinion on, (a) financial covenants or
similar provisions requiring financial calculations or determinations to
ascertain compliance, or (b) provisions relating to the occurrence of a
“material adverse event” or words of similar import. Moreover, to the extent
that any of the agreements and instruments identified in the Certificate
Relating to Agreements is governed by the laws of any jurisdiction other than
the State of Alaska, my opinion relating to those agreements and instruments is
based solely upon the plain meaning of their language without regard to
interpretation or construction that might be indicated by the laws governing
those agreements and instruments.

           Where my opinion relates to my “knowledge,” that knowledge is based
upon my examination of the records, documents, instruments and certificates
enumerated or described above and my actual knowledge. I have not examined any
records of any court, administrative tribunal or other similar entity in
connection with my opinion.

II.

          I express no opinion as to any securities, tax, anti-trust, land use,
safety or hazardous materials laws, rules and regulations or laws, rules or
regulations applicable to the Administrative Agent or Lenders by virtue of their
status as a financial institutions engaged in business of the type exemplified
by the Credit Agreement.

          This opinion is limited to the laws of the State of Alaska, and 1
disclaim any opinion as to the laws of any other jurisdiction.

III.

          Based upon the foregoing and my examination of such questions of law
as I have deemed necessary or appropriate for the purpose of my opinion, and
subject to the limitations and qualifications expressed below, it is my opinion
that:

 

 

 

 

1.

The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the State of Alaska.

 

 

 

 

2.

The Borrower has all requisite corporate power and corporate authority to enter
into and perform the Relevant Documents, to own its properties and to carry on
its business as it is now conducted.


--------------------------------------------------------------------------------




October 10, 2008
Page 3 of 4

 

 

 

 

3.

The Relevant Documents have been duly authorized by all necessary corporate
action (including action by the Borrower’s Members, if necessary) on the part of
the Borrower and have been duly executed and delivered on behalf of the
Borrower.

 

 

 

 

4.

Each of the Relevant Documents is a valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.

 

 

 

 

5.

No governmental consents, approvals, authorizations, registrations, declarations
or filings are required for the execution and delivery of the Relevant Documents
on behalf of the Borrower or repayment of the Loans, except such as have been
obtained or made. No approval of the Regulatory Commission of Alaska or any
other Governmental Authority is required for the use of any Credit Extension
(including the first Credit Extension).

 

 

 

 

6.

Neither the execution and delivery of the Relevant Documents on behalf of the
Borrower nor the performance by the Borrower of the Relevant Documents (i)
conflicts with any provision of the Articles of Incorporation or Bylaws of the
Borrower, (ii) violates or breaches any law, rule or regulation, or any writ,
judgment injunction decree or award, or any order of any Governmental Authority
applicable to the Borrower, or (iii) violates or results in a breach or default
under the Indenture, any of the Wholesale Power Contracts or Fuel Supply
Agreements or any other agreement or instrument identified in the Certificate
Relating to Agreements, gives rise to a right thereunder to require any payment
to be made by the Borrower, or results in the creation or imposition of any Lien
on any asset of the Borrower thereunder.

 

 

 

 

7.

There is no action, suit or proceeding against the Borrower that is either
pending or that, to my knowledge, has been threatened in writing and that (i)
involves any of the Loan Documents or the Transactions, or (ii) if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

 

 

IV.

 

 

 

 

I further advise you that:

 

 

 

 

A.

As noted, the enforceability of the Relevant Documents is subject to the effect
of general principles of equity. These principles include, without limitation,
concepts of commercial reasonableness, materiality and good faith and fair
dealing.

 

 

 

 

B.

The enforceability of the Relevant Documents is subject to the effects of (i)
Section 1-203 of the Alaska Uniform Commercial Code (the “UCC”), which imposes
an obligation of good faith in the performance or enforcement of a contract,
(ii) Section


--------------------------------------------------------------------------------




October 10, 2008
Page 4 of 4

 

 

 

 

 

1-102 of the UCC, which provides that obligations of good faith, diligence,
reasonableness and care prescribed by the UCC may not be disclaimed by
agreement, although the parties may by agreement determine the standards by
which the performance of such obligations is to be measured if those standards
are not manifestly unreasonable, and (iii) legal principles under which a court
may refuse to enforce, or may limit the enforcement of, a contract or any clause
of a contract that a court finds as a matter of law to have been unconscionable
at the time it was made.

 

 

 

C.

The effectiveness of indemnities, rights of contribution, exculpatory provisions
and waivers of the benefits of statutory provisions may be limited on public
policy grounds.

 

 

 

 

 

 

 

D.

Provisions of the Relevant Documents requiring that waivers must be in writing
may not be binding or enforceable if a non-executory oral agreement has been
created modifying any such provision or an implied agreement by trade practice
or course of conduct has given rise to a waiver.

V.

          This opinion is rendered to you in connection with the Relevant
Documents and is for your benefit. This opinion may not be relied upon by any
other person, firm, corporation or other entity (other than your successors and
assigns as Lenders, the Administrative Agent and Persons that acquire
participations in your Loans) without my prior written consent. I disclaim any
obligation to advise you of any change of law that occurs, or any facts of which
I become aware, after the date of this opinion.

 

 

 

Very truly yours,

 

-s- Carol A. Johnson [img008.jpg]

 

Carol A. Johnson,
General Counsel


--------------------------------------------------------------------------------




Exhibit G

Form of Compliance Certificate

--------------------------------------------------------------------------------




Exhibit G

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

                    I, Bradley W. Evans, the Chief Executive Officer of Chugach
Electric Association, Inc. (the “Company”) and I, Michael R. Cunningham, the
Chief Financial Officer of the Company, and, as such, Responsible Officers of
the Company, DO HEREBY CERTIFY on behalf of the Company and to the best of our
knowledge, after due inquiry, that:

                    (a)           We have conducted a review of (i) the Credit
Agreement dated as of October 10, 2008 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Company, the Lenders party thereto, National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent and as Syndication Agent, and National
Rural Utilities Cooperative Finance Corporation and KeyBank National Association
as Joint Lead Arrangers (ii) the financial statements of the Company and (iii)
such other documents as we have deemed necessary for this certification.
Capitalized terms used and not defined herein shall have the meanings assigned
to them in the Credit Agreement. This Compliance Certificate is being delivered
pursuant to Section 5.01(c) of the Credit Agreement.

                    (b)          The financial statements being delivered with
this Compliance Certificate present fairly in all material respects the
financial condition and results of operation of the Company in accordance with
GAAP consistently applied.

                    (c)          No Default has occurred during the period
beginning on December 31, 2007 and ending on the date hereof.

                    (d)          Attached hereto as Annex 2 are detailed
calculations demonstrating compliance with each covenant set forth in Section
6.08 of the Credit Agreement as of the date hereof.

                    (e)          Attached hereto as Annex 3 is a complete and
correct list of the Wholesale Power Contracts as of the date hereof.

                     (f)          Attached hereto as Annex 4 is a complete and
correct list of (i) each agreement, lease, deed of trust, mortgage, credit
agreement, loan agreement, indenture, purchase agreement, Guarantee, letter of
credit or other arrangement (other than those that have been filed as exhibits
to annual reports, quarterly reports and other reports filed by the Borrower
with the SEC)1 providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or Guarantee
by, the Borrower outstanding on the date hereof, the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $1,000,000, and the

 

--------------------------------------------------------------------------------

1 Parenthetical to be included only if Borrower is an SEC reporting company.

G-l

--------------------------------------------------------------------------------




aggregate principal or face amount outstanding or that may become outstanding
under each such agreement, lease, deed of trust, mortgage, credit agreement,
loan agreement, indenture, purchase agreement, Guarantee, letter of credit or
other arrangement and (ii) each Lien securing Indebtedness of any Person
outstanding on the date hereof, the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $1,000,000 and covering any property
of the Borrower, and the aggregate Indebtedness secured (or that may be secured)
by each such Lien and the property covered by each such Lien;

                     (g)           Since the date of the financial statements
referred to in Section 5.01 of the Credit Agreement, a change in GAAP has not
occurred.

                    WITNESS my hand this 10th day of October, 2008.

 

 

 

 

 

By:

 

-s- Bradley W. Evans [img001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

Name:

Bradley W. Evans

 

Title:

Chief Executive Officer

                    WITNESS my hand this 10th day of October, 2008.

 

 

 

 

 

By:

 

-s- Michael R. Cunningham [img002.jpg]

 

 

 

--------------------------------------------------------------------------------

 

Name:

Michael R. Cunningham

 

Title:

Chief Financial Officer

G-2

--------------------------------------------------------------------------------




Exhibit G, Annex 2

Compliance with Financial Covenants, Section 6.08

           (a) Margins for Interest:

 

 

 

 

 

 

 

 

 

FYE

 

Patronage
Capital

 

Interest on
LT Debt

 

Other
Interest

 

Margin
for
Interest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2007

 

2,885,256

 

24,239,343

 

90,648

 

1.1186

2006

 

10,039,059  

 

24,459,852

 

     —

 

1.4104

2005

 

9,759,587

 

23,384,316

 

46,649

 

1.4165

Patronage Capital
Interest on Long-Term Debt+Other  +1
Interest

          (b) Margins and Equities:

 

 

 

As of June 30, 2008     

$152,757,676

 


--------------------------------------------------------------------------------




Exhibit G, Annex 3

Wholesale Power Contracts

Chugach Electric Association, Inc. has provided in Other Deliverables, Exhibit
A, copies of the following Wholesale Power Contracts with amendments and
supplements which are in effect as of October 10, 2008:

 

 

 

 

§

Modified Agreement for the Sale and Purchase of Electric Power and Energy by and
among Chugach Electric Association, Inc., Matanuska Electric Association, Inc.,
and Alaska Electric Generation and Transmission Cooperative, Inc. dated April 5,
1989;

 

 

 

 

§

First Amendment to Modified Agreement for the Sale and Purchase of Electric
Power and Energy dated April 5, 1989 by and among Chugach Electric Association,
Inc., Matanuska Electric Association, Inc., and Alaska Electric Generation
Transmission Cooperative, Inc. effective February 10, 1995;

 

 

 

 

§

Second Amendment to Modified Agreement for the Sale and Purchase of Electric
Power and Energy dated April 5, 1989 by and among Chugach Electric Association,
Inc., Matanuska Electric Association, Inc. and Alaska Electric Generation and
Transmission Cooperative, Inc. filed with the Regulatory Commission of Alaska on
July 28, 2008;

 

 

 

 

§

Agreement for Sale of Electric Power and Energy between Chugach Electric
Association, Inc., Alaska Electric Generation and Transmission Cooperative,
Inc., and Homer Electric Association, Inc., signed by the parties on September
25, 27, and 10, 1985, respectively;

 

 

 

 

§

2006 Agreement for the Sale and Purchase of Electric Power and Energy between
Chugach Electric Association, Inc., and the City of Seward effective February
27, 2007;

 

 

 

 

§

Amendment No. 1 to the 2006 Agreement for the Sale and Purchase of Electric
Power and Energy between Chugach Electric Association, Inc. and the City of
Seward effective February 27, 2007


--------------------------------------------------------------------------------




Exhibit G, Annex 4

Existing Indebtedness

Updating the debts detailed in the 10-Q filed with the Securities Exchange
Commission for the quarter ending June 30, 2008, to reflect balances as of
October 10, 2008, Chugach Electric Association, Inc. has incurred the following:

 

 

 

 

 

 

 

 

 

 

Balance
At 9/30/08

 

Limit

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

CoBank Revolving Credit Supplement

 

$    7,500,000

 

$    7,500,000

 


--------------------------------------------------------------------------------




Exhibit D

List of Material Agreements

 

 

1.

Indenture of Trust dated September 15, 1991, by and between Chugach Electric
Association, Inc. (the “Company”), and Security Pacific Bank Washington, N.A., a
national banking association, recorded September 25, 1991, as amended by First,
Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth and Eleventh
Supplemental Indentures, dated as of March 17, 1993, May 19, 1994, June 29,
1994, March 1, 1995, September 6, 1995, April 3, 1996, June 1, 1997, February 4,
1998, April 25, 2000, April 1, 2001, and February 1, 2002, and as amended by
Amended and Restated Indenture dated April 1, 2001, between Chugach Electric
Association, Inc. and U.S. Bank Trust National Association, as successor
trustee.

 

 

2.

Chugach Electric Association, Inc. New Bond, 2001 Series A, No. 2001A-1 in the
name of Cede & Co., in the original principal amount of $150,000,000, dated
April 1, 2001.

 

 

3.

Chugach Electric Association, Inc. New Bond, CoBank Series B in the name of
CoBank, ACB, in the original principal amount of $150,000,000, dated April 1,
2001.

 

 

4.

Chugach Electric Association, Inc. New Bonds, 2002 Series A, in the name of Cede
& Co., in the face amount of $120,000,000 dated February 1, 2002.

 

 

5.

Credit Agreement between Chugach Electric Association, Inc. and CoBank, ACB
dated as of June 22, 1994, as amended and restated by Master Loan Agreement (No.
ML0976) dated as of December 27, 2002 (term loan facility).

 

 

6.

Promissory Note and Supplement (No. ML0976T2) between CoBank, ACB and Chugach
Electric Association, Inc. dated as of August 24, 2005 (term loan).

 

 

7.

Amended and Restated Promissory Note and Multiple Advance Term Loan Supplement
between the Company and CoBank, ACB dated June 5, 2007.

 

 

8.

Master Loan Agreement (Loan No. RI0214S01) between Chugach Electric Association,
Inc. and CoBank, ACB dated November 17, 2004 (line of credit).

 

 

9.

Master Loan Agreement (No. RI0214) between Chugach Electric Association, Inc.
and CoBank, ACB dated as of May 3, 2005 (line of credit).

 

 

10.

Promissory Note and Consolidating Committed Revolving Credit Supplement (No.
RI0214S01) between Chugach Electric Association, Inc., and CoBank, ACB dated
August 24, 2005, in the original principal amount of $20,000,000, as amended by
Amended and Restated Promissory Note and Committed Revolving Credit Supplement
(No. RI0214S01B) dated as of September 12, 2006, in the original principal
amount of $7,500,000, as amended and restated by Amended and Restated Promissory
Note and Committed Revolving Credit Supplement (No. RI0214S01C) dated October
10, 2007 (line of credit).

 

 

11.

Revolving Line Of Credit Agreement between Chugach Electric Association, Inc.
and National Rural Utilities Cooperative Finance Corporation dated October 17,
2007 (Loan No. AK008-R-5102).

 

 

12.

Agreement for the Sale and Purchase of Electric Power and Energy between the
Company and the City of Seward dated effective as of June 1, 2006.

 

 

13.

Amendment No. 1 to the 2006 Agreement for the Sale and Purchase of Electric
Power and Energy between the Company and the City of Seward effective as of
February 27, 2007.

 

 

14.

Modified Agreement for the Sale and Purchase of Electric Power and Energy by and
among the Company, Matanuska Electric Association, Inc. and Alaska Electric
Generation and Transmission Cooperative, Inc. dated effective as of January 30,
1989.


--------------------------------------------------------------------------------




 

 

 

 

15.

First Amendment to Modified Agreement for the Sale and Purchase of Electric
Power and Energy by and among the Company, Matanuska Electric Association, Inc.
and Alaska Electric Generation and Transmission Cooperative, Inc. dated
effective as of February 10, 1995.

 

 

16.

Second Amendment to Modified Agreement for the Sale and Purchase of Electric
Power and Energy by and among the Company, Matanuska Electric Association, Inc.
and Alaska Electric Generation and Transmission Cooperative, Inc. dated
effective as of June 25, 2008.

 

 

17.

Nonfirm Energy Agreement between the Company and Golden Valley Electric
Association, Inc. dated May 18, 1988.

 

 

18.

Amendatory Agreement No. 1 to Nonfirm Energy Agreement between the Company and
Golden Valley Electric Association, Inc., dated December 14, 1989.

 

 

19.

Letter Agreement dated January 18, 1996 between the Company and Golden Valley
Electric Association, Inc., amending the Nonfirm Energy Agreement between the
Company and Golden Valley Electric Association, Inc.

 

 

20.

Amendatory Agreement No. 2 to Nonfirm Energy Agreement between the Company and
Golden Valley Electric Association, Inc., dated February 8, 1999.

 

 

21.

Settlement Agreement by and among the Company, Golden Valley Electric
Association, Inc. and the Municipality of Anchorage d/b/a Anchorage Municipal
Light and Power dated May 6, 1999.

 

 

22.

Agreement for the Sale and Purchase of Natural Gas between the Company and ARCO
Alaska, Inc. dated April 21, 1989.

 

 

23.

Amendment No. 1 to Agreement for the Sale and Purchase of Natural Gas between
the Company and ARCO Alaska, Inc., dated August 1, 1990.

 

 

24.

Letter Agreement dated April 23, 1999, regarding the Company’s consent to the
assignment to ARCO Beluga, Inc. of the Agreement for the Sale and Purchase of
Natural Gas between the Company and ARCO Alaska, Inc.

 

 

25.

Amendment No. 2 to Agreement for the Sale and Purchase of Natural Gas between
the Company and ARCO Beluga, Inc., dated May 6, 1999.

 

 

26.

Agreement for the Sale and Purchase of Supplemental Natural Gas between the
Company and ARCO Alaska, Inc. dated October 3, 1991.

 

 

27.

Agreement for the Sale and Purchase of Natural Gas between the Company and
Marathon Oil Company dated September 26, 1988.

 

 

28.

Letter Agreement dated September 26, 1988 between the Company and Marathon Oil
Company, amending the Agreement for the Sale and Purchase of Natural Gas between
the Company and Marathon Oil Company.

 

 

29.

Amendatory Agreement No. 1 to Agreement for the Sale and Purchase of Natural Gas
between the Company and Marathon Oil Company, dated effective as of February 21,
1990.

 

 

30.

Amendatory Agreement No. 2 to Agreement for the Sale and Purchase of Natural Gas
between the Company and Marathon Oil Company, dated effective as of February 21,
1990.

 

 

31.

Amendatory Agreement No. 3 to Agreement for the Sale and Purchase of Natural Gas
between the Company and Marathon Oil Company, dated January 28, 1991.


--------------------------------------------------------------------------------




 

 

 

 

32.

Amendatoy Agreement No. 4 to Agreement for the Sale and Purchase of Natural Gas
between the Company and Marathon Oil Company, dated October 6, 1993.

 

 

33.

Letter Agreement dated January 18, 1996 between the Company and Marathon Oil
Company, amending the Agreement for the Sale and Purchase of Natural Gas between
the Company and Marathon Oil Company.

 

 

34.

Amendatory Agreement No. 5 to Agreement for the Sale and Purchase of Natural Gas
between the Company and Marathon Oil Company, dated May 24, 1999.

 

 

35.

Agreement for the Sale and Purchase of Natural Gas between the Company and Shell
Western E&P Inc. dated April 25, 1989.

 

 

36.

Amendatory Agreement No. 1 to the Agreement for the Sale of Natural Gas between
the Company and Shell Western E&P Inc., dated October 1, 1989.

 

 

37.

Amendment No. 2 to the Agreement for the Sale of Natural Gas between the Company
and Shell Western E&P Inc., dated June 20, 1990.

 

 

38.

Amendatory Agreement No. 3 to the Agreement for the Sale of Natural Gas between
the Company and Shell Western E&P Inc. dated October 14, 1996.

 

 

39.

Agreement for the Sale and Purchase of Supplemental Natural Gas between the
Company and Shell Western E&P Inc. dated November 2, 1990.

 

 

40.

Agreement for the Sale and Purchase of Natural Gas between the Company and
Chevron USA Inc. dated April 27, 1989 (including Attachment No. 1 thereto dated
December 20, 1989).

 

 

41.

Amendment No. 2 to Agreement for the Sale and Purchase of Natural Gas between
the Company and Chevron USA Inc., dated June 7, 1990.

 

 

42.

Amendment No. 3 to Agreement for the Sale and Purchase of Natural Gas between
the Company and Chevron U.S.A. Inc., dated May 26, 1999.

 

 

43.

Agreement for the Sale and Purchase of Supplemental Natural Gas between the
Company and Chevron USA, Inc. dated September 25, 1990.

 

 

44.

Bradley Lake Agreement for the Sale and Purchase of Electric Power by and among
the Company, the Alaska Power Authority, Golden Valley Electric Association,
Inc., the Municipality of Anchorage, the City of Seward, the Alaska Electric
Generation and Transmission Cooperative, Inc., Homer Electric Association, Inc.
and Matanuska Electric Association Inc. dated December 8, 1987.

 

 

45.

Eklutna Purchase Agreement by and among the Company, Matanuska Electric
Association, Inc., Municipality of Anchorage d/b/a Municipal Light and Power and
Alaska Power Administration.


--------------------------------------------------------------------------------




Exhibit E

Each of the persons listed below is a duly elected or appointed, qualified and
acting officer of Chugach Electric Association, Inc. holding the office set
forth opposite his or her name; said officer has been authorized to execute and
deliver each of the Loan Documents to which the Company is a party and other
documents to be delivered in accordance with the Loan Documents; and set forth
opposite said officer’s name is his or her true and lawful signature.

 

 

 

Name:

Title:

Signature:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bradley W. Evans

Chief Executive Officer

-s- Bradley W. Evans [img001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

 

Michael Cunningham

Chief Financial Officer

-s- Michael R. Cunningham [img002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

 

George Wolfe

Controller

-s- George Wolfe [img003.jpg]

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




CHUGACH ELECTRIC ASSOCIATION, INC.
OFFICER’S CERTIFICATE

          The undersigned, Michael Cunningham, certifies as follows to Heller
Ehrman LLP for purposes of the opinion it will render in connection with Section
4.01(b)(x) of the Credit Agreement, dated as of October 10, 2008 (the
“Agreement”), between Chugach Electric Association, Inc., (the “Company”), the
Lenders party thereto, and National Rural Utilities Cooperative Finance
Corporation, as Administrative Agent and Syndication Agent.

                    1.          I am the duly elected and acting Chief Financial
Officer of the Company. In that capacity, I am familiar with the matters to
which this certificate relates.

                    2.          Attached hereto as Exhibit A is a true, complete
and correct copy of the Articles of Incorporation of the Company, all documents
filed therewith and all amendments thereto as on file as of the date hereof with
the Commissioner of Commerce and Economic Development of State of the State of
Alaska, and as in full force and effect on the date hereof.

                    3.          Attached hereto as Exhibit B, are true, correct
and complete copies of the Bylaws of the Company, as in full force and effect on
the date the resolutions of the Board of Directors (attached hereto as Exhibit
C) were adopted and as of the date hereof.

                    4.          Attached hereto as Exhibit C is a true, correct
and complete copy of resolutions duly adopted by the Board of Directors of the
Company authorizing the execution, delivery and performance of the Agreement and
any other documents to be delivered in accordance with the Agreement. All such
resolutions are in full force and effect on the date hereof in the form in which
adopted, are the only resolutions of the Board of Directors or Members of the
Company relating to the Agreement and have not been amended, modified, revoked
or rescinded.

                    5.          Attached as Exhibit D to this certificate is a
list of the material agreements and material instruments to which the Company is
a party or by which the Company’s properties or assets are bound.

                    6.          No proceedings for the dissolution, merger,
consolidation or liquidation of the Company, or for the sale of all or
substantially all of its assets is pending, or to the best of my knowledge,
threatened or contemplated by the Company.

                    7.          To my knowledge, there are no actions, suits,
proceedings, judgments, orders, injunctions, decrees or awards pending or
threatened against or affecting the Company or any affiliate of the Company that
(i) involves any of the Loan Documents or the Transactions (as those terms are
defined in the Agreement), or (ii) if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (as defined in the Agreement).

--------------------------------------------------------------------------------




                    8.          The Company is not intended to be an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. The Company:

 

 

 

 

(a)

is not and does not hold itself out as being engaged primarily, and does not
propose to engage primarily, in the business of investing, reinvesting, or
trading in securities;

 

 

 

 

(b)

either is not engaged and does not propose to engage in the business of issuing
face-amount certificates of installment type, or has been engaged in such
business and does not have any such certificate outstanding; and

 

 

 

 

(c)

either is not engaged and does not propose to engage in the business of
investing, reinvesting, owning, holding, or trading in securities, or does not
own or propose to acquire investment securities having a value exceeding 40
percent of the value of the such issuer’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.

 

 

 

                    9.          The Company is not intended to be a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended. The Company:

 

 

 

 

(a)

does not directly or indirectly own, control, or hold with power to vote, 10
percent or more of the outstanding voting securities of a public utility company
or of a company which is a holding company by virtue of this clause or clause
(b), unless the Securities and Exchange Commission by order had declared such
company not to be a holding company; and

 

 

 

 

(b)

has not, after notice and opportunity for hearing, been determined by the
Securities and Exchange Commission directly or indirectly to exercise (either
alone or pursuant to an arrangement or understanding with one or more other
persons) such a controlling influence over the management or policies of any
public-utility or holding company as to make it necessary or appropriate in the
public interest or for the protection of investors or consumers that such person
be subject to the obligations, duties and liabilities imposed by the Public
Utility Holding Company Act of 1935, as amended, upon holding companies.

                    10.       The Company does not extend credit for the purpose
of purchasing or carrying Margin Stock. No part of the proceeds of any borrowing
under the Loan Documents (as that term is defined in the Agreement), directly or
through the extension of credit, will be used at any time to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying such Margin Stock. The Company does not currently own any
Margin Stock. “Margin Stock” is defined in the Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States as the
following:

--------------------------------------------------------------------------------




 

 

 

 

(a)

any equity security registered or having unlisted trading privileges on a
national security exchange;

 

 

 

 

(b)

any OTC margin stock;

 

 

 

 

(c)

any OTC security designated as qualified for trading in the National Market
System under a designation plan approved by the Securities and Exchange
Commission;

 

 

 

 

(d)

any debt security convertible into a margin stock or carrying a warrant or right
to subscribe to or purchase a margin stock;

 

 

 

 

(e)

any warrant or right to subscribe to or purchase a margin stock; or

 

 

 

 

(f)

any security issued by an investment company registered under section 8 of the
Investment Company Act of 1940, as amended, other than:

 

 

 

 

(g)

a company licensed under the Small Business Investment Company Act of 1958, as
amended, or

 

 

 

 

(h)

a company which has at least 95 percent of its assets continuously invested in
exempted securities (as defined in 15 U.S.C. 78c(a)(12)), or

 

 

 

 

(i)

a company which issues face-amount certificates as defined in 15 U.S.C.
80a-2(a)(15), but only with respect of such securities.

Dated as of this 10th day of October, 2008.

 

 

 

-s- Michael R. Cunningham [img002.jpg]

 

--------------------------------------------------------------------------------

 

Name: Michael Cunningham

 

Title: Chief Financial Officer


--------------------------------------------------------------------------------




SECRETARY’S CERTIFICATE
OF
CHUGACH ELECTRIC ASSOCIATION, INC.

          The undersigned, Alex Grimarc, does hereby certify that he is the duly
elected, acting and qualified Secretary of Chugach Electric Association, Inc.
(the “Company”). This certificate is hereby delivered pursuant to Section
4.01(b)(vi) of the Credit Agreement, dated as of October 10, 2008 (the “Credit
Agreement”), by and among the Lenders party thereto, National Rural Utilities
Cooperative Finance Corporation, as Administrative Agent and as Syndication
Agent, and National Rural Utilities Cooperative Finance Corporation and KeyBank
National Association as Joint Lead Arrangers and the Company, as the Borrower.
Capitalized terms used but not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

          In my capacity as Secretary of the Company, I hereby certify as
follows:

 

 

1.

Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company, all documents filed therewith and
all amendments thereto as on file as of the date hereof with the Secretary of
State of the State of Alaska, and as in full force and effect on the date
hereof.

 

 

2.

Attached hereto as Exhibit B, are true, correct and complete copies of the
By-laws of the Company, as in full force and effect on the date the resolutions
of the Board of Directors (attached hereto as Exhibit D) were adopted and as of
the date hereof.

 

 

3.

Attached hereto as Exhibit C is a certificate of the Secretary of State of
Alaska evidencing the due organization and good standing or valid existence of
the Company as a corporation incorporated under the laws of the State of Alaska.
I hereby certify that as of the date hereof, there is no proceeding or action
for or relating to the dissolution or liquidation of the Company.

 

 

4.

Attached hereto as Exhibit D is a true, correct and complete copy of resolutions
duly adopted by the Board of Directors of the Company authorizing the execution,
delivery and performance of the Loan Documents and any other documents to be
delivered in accordance with the Loan Documents. All such resolutions are in
full force and effect on the date hereof in the form in which adopted, are the
only resolutions of the Board of Directors of the Company relating to the Loan
Documents and have not been amended, modified, revoked or rescinded.

 

 

5.

Attached as Exhibit E is the certificate of incumbency for the Company,
containing the name and true signatures of the duly elected or appointed,
qualified and acting officers of the Company authorized to sign each Loan
Document to which the Company is a party and other documents to be delivered in
accordance with the Loan Documents.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, I have hereunto affixed my signature this 10th day
of October, 2008.

 

 

 

 

 

-s- Alex Gimarc [img010.jpg]

 

--------------------------------------------------------------------------------

 

Name:

Alex Gimarc

 

Title:

Secretary of Chugach Electric Association, Inc.

          The undersigned certifies that he is the duly elected, qualified and
of acting Secretary of Chugach Electric Association, Inc. and further certifies
that the foregoing signature of Alex Gimarc is his genuine signature and that he
is known to the undersigned to be the duly elected, qualified and acting
Secretary of Chugach Electric Association, Inc.

 

 

 

 

-s- Michael R. Cunningham [img002.jpg]

 

--------------------------------------------------------------------------------

 

Name:

Michael Cunningham

 

Title:

Chief Financial Officer

Signature Page to Secretary’s Certificate of Chugach Electric Association, Inc.

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, I have hereunto affixed my signature this 10th day
of October, 2008.

 

 

 

 

 

-s- Alex Gimarc [img010.jpg]

 

--------------------------------------------------------------------------------

 

Name:

Alex Gimarc

 

Title:

Secretary of Chugach Electric Association, Inc.

          The undersigned certifies that he is the duly elected, qualified and
of acting Secretary of Chugach Electric Association, Inc. and further certifies
that the foregoing signature of Alex Gimarc is his genuine signature and that he
is known to the undersigned to be the duly elected, qualified and acting
Secretary of Chugach Electric Association, Inc.

 

 

 

 

-s- Michael R. Cunningham [img002.jpg]

 

--------------------------------------------------------------------------------

 

Name:

Michael Cunningham

 

Title:

Chief Financial Officer

Signature Page to Secretary’s Certificate of Chugach Electric Association, Inc.

--------------------------------------------------------------------------------




(CERTIFICATE) [img011.jpg]

Alaska Entity # 1768D

State of Alaska
Department of Commerce, Community, and Economic
Development

CERTIFICATE

OF

GOOD STANDING

THE UNDERSIGNED, as Commissioner of Commerce, Community, and Economic
Development of the State of Alaska, and custodian of corporation records for
said state, hereby certifies that

CHUGACH ELECTRIC ASSOCIATION, INC.

on the 1st day of March, 1948 filed in this office its Articles of
Incorporation, as a COOP Electric & Telephone organized under the laws of this
state.

I FURTHER CERTIFY that said COOP Electric & Telephone is in good standing,
having fully complied with all the requirements of this office.

No information is available in this office on the financial condition, business
activity or practices of this corporation.

IN TESTIMONY WHEREOF, I execute this certificate and affix the Great Seal of the
State of Alaska on the 9th day of October, 2008.

Emil Notti
Commissioner

Certification Number: 290056-1
Verify this certificate online at
https://myalaska.state.ak.us/business/soskb/verify.asp

--------------------------------------------------------------------------------












